Exhibit 10.8

 

--------------------------------------------------------------------------------

PRINCIPAL INVESTOR AGREEMENT

by and among

Broadcasting Media Partners, Inc.

Broadcast Media Partners Holdings, Inc.

Umbrella Acquisition, Inc.

and

the Principal Investors

Dated as of March 29, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

PRINCIPAL INVESTOR AGREEMENT

This Principal Investor Agreement (the “Agreement”) is made as of March 29, 2007
by and among:

 

  (i) Broadcasting Media Partners, Inc., a Delaware corporation (f/k/a Umbrella
Holdings, LLC, and together with its successors and permitted assigns, the
“Company”);

 

  (ii) Broadcast Media Partners Holdings, Inc., a Delaware corporation (together
with its successors and permitted assigns, “Midco”);

 

  (iii) Umbrella Acquisition, Inc., a Delaware corporation (“Acquisition Sub”);
and

 

  (iv) each Person executing this Agreement as a Principal Investor
(collectively with their Permitted Transferees and so long as they are members
of a Principal Investor Group, the “Principal Investors”).

RECITALS

1. Each of the Company, Midco and Acquisition Sub, has been formed for the
purpose of engaging in a transaction in which Acquisition Sub will be merged
with and into Univision Communications Inc. (“Univision”), with Univision
surviving (the “Merger”) pursuant to an Agreement and Plan of Merger between the
Company, Acquisition Sub and Univision dated as of June 26, 2006 (as amended
from time to time, the “Merger Agreement”). The rights and obligations of “Opco”
hereunder shall refer to the rights and obligations of Acquisition Sub at all
times prior to the consummation of the Merger, and thereafter shall refer to the
rights and obligations of Univision, as a successor entity to Acquisition Sub,
and its successors and permitted assigns.

2. On the date hereof, the Principal Investors and certain other investors will,
in exchange for cash, acquire Class A Stock and Class L Stock from the Company
and Preferred Stock from Midco. The cash proceeds received by the Company in
exchange for such Class A Stock and Class L Stock are referred to as the “Class
A and L Proceeds”. The cash proceeds received by Midco in exchange for such
Preferred Stock are referred to collectively with the Class A and L Proceeds as
the “Proceeds”. Prior to the Closing (as defined below), the Company will
contribute all the Class A and L Proceeds and all the issued and outstanding
common stock of Acquisition Sub to Midco in exchange for common stock of Midco,
and the Company will thereby hold all of the issued and outstanding common stock
of Midco, and Acquisition Sub will thereby become a wholly owned subsidiary of
Midco. Thereafter, Midco will contribute all the Proceeds to Acquisition Sub.

3. Upon the Closing, shares of common stock of Acquisition Sub shall be
automatically converted into shares of common stock of Univision, and Midco will
thereby hold all of the issued and outstanding common stock of Univision.

 

1



--------------------------------------------------------------------------------

4. Immediately following the Closing, the Common Stock, the Preferred Stock and
all Convertible Securities (as defined below) of the Principal Investors will be
held as set forth on Schedule I hereto.

5. In connection with the acquisition of such securities, the Company, Midco,
Opco, the Principal Investors and certain other stockholders of the Company and
Midco have entered into a stockholders agreement dated as of the date hereof (as
in effect from time to time, the “Stockholders Agreement”) and a participation,
registration rights and coordination agreement dated as of the date hereof (as
in effect from time to time, the “Participation, Registration Rights and
Coordination Agreement”).

6. The parties believe that it is in the best interests of the Company, Midco,
Opco and the Principal Investors to set forth their agreements on certain
matters.

AGREEMENT

Therefore, the parties hereto hereby agree as follows:

 

1. EFFECTIVENESS; DEFINITIONS.

1.1. Closing. This Agreement shall become effective upon the issuance of Shares
to the Principal Investors in anticipation of the consummation of the closing of
the Merger pursuant to the terms and conditions of the Merger Agreement (the
“Closing”).

1.2. Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 8
hereof.

 

2. CONSENT RIGHTS.

2.1. Actions that Require Principal Investor Approval.

2.1.1. Actions that Require Majority Principal Investor Approval. In addition to
any other approval required by the organizational documents of the Company,
Midco or Opco or by applicable law, the parties hereto agree that the approval
of the Majority Principal Investors shall be required for any of the Company,
Midco or Opco to take any of the following actions, and the Company, Midco and
Opco shall not, and shall cause their respective subsidiaries not to, take any
of the following actions without the written approval of the Majority Principal
Investors:

(i) Charter; By-laws; Stockholders Agreements.

(a) Amend, restate, modify or waive any provisions of the certificate of
incorporation or by-laws of the Company, Midco, Opco or any subsidiary thereof;

 

2



--------------------------------------------------------------------------------

(b) amend or waive any provisions of the Stockholders Agreement or the
Participation, Registration Rights and Coordination Agreement; or

(c) exercise any rights of the Majority Principal Investors under the
Stockholders Agreement, the Participation, Registration Rights and Coordination
Agreement, or the certificate of incorporation of the Company or Midco
(including under sections 4.8.2 and 5 of the Company’s certificate of
incorporation).

(ii) Drag Along rights. Exercise the “Drag Along” rights pursuant to Sections
4.2 or 4.3 of the Stockholders Agreement.

(iii) Change of Control. Effect a Change of Control.

(iv) Strategic Investors. Enter into or effect any transaction or series of
related transactions involving the issuance and/or sale of equity securities,
debt securities, Convertible Securities, or rights to acquire equity securities,
debt securities or Convertible Securities of the Company or any subsidiary
thereof, to any Strategic Investor or any Affiliate or co-investor thereof;
provided, that the consent of any Principal Investor or Principal Investor
Group, as applicable, shall be required for any such transaction or series of
transactions that Discriminates against the rights of such Principal Investor or
Principal Investor Group hereunder, under the Stockholders Agreement or the
Participation, Registration Rights and Coordination Agreement, as compared to
the other Principal Investors or Principal Investor Groups. For the avoidance of
doubt, permitting the SCG Investors to retain Shares after giving effect to a
transaction involving a Strategic Investor (provided such transaction is
consummated on or prior to September 30, 2008) that have an initial cost of at
least $250,000,000 shall not be deemed as Discrimination against the rights of a
Principal Investor or a Principal Investor Group.

(v) Recapitalization. Enter into or effect any transaction or series of related
transactions that would effect a recapitalization or reclassification of the
Company’s or Midco’s securities or any of their subsidiaries’ (other than
wholly-owned subsidiaries) securities, including recapitalization into any form
of Convertible Securities or prepaid warrants.

(vi) Indebtedness. Other than borrowings under the Existing Debt Documents or
any other debt agreement which was previously approved by the Majority Principal
Investors, incur any indebtedness, assume, guarantee, endorse or otherwise
become responsible for the indebtedness of any other Person (provided that the
Company or any of its direct or indirect subsidiaries may provide
cross-guarantees for any indebtedness that has been approved under this
Section 2.1.1(vi)), issue any debt

 

3



--------------------------------------------------------------------------------

securities, enter into any agreement under which it may incur indebtedness or
issue debt securities in the future, in an aggregate amount in excess of
$100,000,000 for all such matters.

(vii) Equity Issuances. Authorize, create or issue any equity securities or
Convertible Securities of the Company or any of its subsidiaries (except as may
be issued to the Company or any of its wholly-owned subsidiaries), issue any
rights to acquire any equity securities or Convertible Securities of the Company
or any of its subsidiaries or grant any registration rights in respect of any
such securities or rights, except for equity securities, Convertible Securities,
or rights to acquire equity securities or Convertible Securities and piggyback
registration rights issued or granted pursuant to management incentive plans
approved pursuant to Section 2.2.2.

(viii) Size of the Board. Prior to the closing of the Initial Public Offering,
expand the number of members of the Board to more than seventeen (17).

(ix) Prepayment or Modification of Debt. Voluntarily prepay debt of the Company
or any of its subsidiaries in an amount in excess of $100,000,000 in any
12-month period (including debt incurred under the Existing Debt Documents,
other than the Revolving Credit Facility) or amend or waive any material
provisions of any agreement, indenture or similar instrument governing the terms
of any indebtedness or debt securities of the Company or any of its subsidiaries
with a principal amount in excess of $100,000,000 (including material provisions
of the Existing Debt Documents).

(x) Repurchase of Securities, Exercise of Call Rights, Payment of Dividends.
Prior to the closing of the Initial Public Offering, (a) enter into or effect
any transaction or series of related transactions involving the repurchase,
exercise of call rights, redemption or other acquisition of securities of the
Company or any of its direct or indirect subsidiaries from any Investor or
(b) declare or pay any dividend or make any other distributions of payments by
the Company or any of its subsidiaries (other than dividends or distributions
payable to the Company or any of its wholly-owned subsidiaries).

(xi) Bankruptcy, etc. Commence a voluntary case under the U.S. bankruptcy code
or any applicable bankruptcy, insolvency or other similar law now or hereafter
in effect; consent to the entry of an order for relief in an involuntary case,
or the conversion of an involuntary case to a voluntary case, under any such
law; consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; make a general
assignment for the benefit of creditors; or adopt a plan of complete or partial
liquidation or dissolution.

 

4



--------------------------------------------------------------------------------

(xii) Program License Agreement. Notwithstanding other provisions of
Section 2.1.1, (a) amend, restate, modify or waive any provision of, or extent
the term of, (1) the Second Amended and Restated License Agreement by and
between Televisa Internacional, S.A. de C.V. and Opco dated as of December 19,
2001, (2) the Amended and Restated International Program Rights Agreement by and
among Grupo Televisa, S.A., Venevision International, Inc. and Opco dated
December 19, 2001, or (3) the Participation Agreement by and among Grupo
Televisa S.A., Corporacion Venezolana de Television (Venevision) C.A., Messrs.
A. Jerrold Perenchio, Gustavo A. Cisneros and Ricardo J. Cisneros and Opco dated
as of October 2, 1996, (b) enter into any agreement, commitment or arrangement
with Televisa or Venevision related to the same or comparable programming and
other media rights embodied in the agreements referred to in clauses
(1)—(3) above, or, if so approved by the Majority Principal Investors,
thereafter amend, restate, modify or waive any provision thereof, or (c) settle
or compromise any claim, suit, action, arbitration or other proceeding whether
administrative, civil or criminal, in law or in equity, with Grupo Televisa,
S.A. or any affiliate thereof or relating to any of the agreements referred to
in clauses (a) or (b) above.

(xiii) Annual Budget. Approve the annual budget of the Company and its
subsidiaries, modify in any material respect any such budget or take any action
that is or would be reasonably likely to result in a material variance
therefrom; provided, however, that if such budget, modification or action would
have received the approval of the Majority Principal Investors but for the
failure of one or more Non Voting Principal Investors to approve same, then the
Company shall continue its operations in accordance with the annual budget most
recently approved under this Section 2.1.1(xiii), increased by 5% each fiscal
year with respect to which an annual budget is not approved.

(xiv) Certain Litigation. Settle or compromise any material claim, suit, action,
arbitration or other proceeding whether administrative, civil or criminal, in
law or in equity involving (a) a claim against or potential loss by the Company
and/or its subsidiaries in excess of $100,000,000 or (b) a claim against the
Company and/or its subsidiaries which would be reasonably likely to result in a
material restriction or limitation on a material portion of the Business.

(xv) Material Agreements. Subject to paragraphs xii, xvi-xix of this
Section 2.1.1, enter into, modify or amend in any material respect, or waive any
material right under (a) any Contract providing for the payment to or by the
Company or any of its subsidiaries of more than

 

5



--------------------------------------------------------------------------------

$100,000,000; provided, that such Contracts do not relate to the acquisition,
production or scheduling of programs, (b) any Contract relating to the
acquisition of network programming that accounts for more than five (5) hours
per week of the programming on a majority of the owned and operated stations of
the Company and its subsidiaries, (c) any carriage or retransmission agreement
with EchoStar, DirecTV, Comcast, Charter Communications or Time-Warner or their
respective subsidiaries involving more than 500,000 subscribers, and (d) any
Contract providing for the payment by the Company or any of its subsidiaries of
compensation (including equity incentives) to Haim Saban and/or his Affiliates.

(xvi) Employment Agreements. Enter into or modify or amend in any material
respect, or waive any material right under, any employment agreement with, or
agree to provide other cash or equity based compensation (including stock
options, carried interest and benefit packages), to any senior executive of the
Company or its subsidiaries, providing for the payment by the Company or any of
its subsidiaries of more than $5,000,000 and that would result in such senior
executive being amongst the Company’s and its subsidiaries’ ten (10) highest
paid employees, other than (a) agreements for “on air” talent, and (b) entering
into those employment and compensation agreements and arrangements that will be
in effect as of the date hereof.

(xvii) Acquisition of Assets. Enter into or effect any transaction or series of
related transactions involving the purchase, rent, lease, license in, exchange
or other acquisition (by merger, consolidation or otherwise) by the Company,
Midco, Opco or any of their respective subsidiaries of (a) any assets (including
equity interests in any Person) for consideration (including assumed
liabilities) having a fair market value in excess of $250,000,000 per
transaction or series of related transactions other than (i) transactions solely
between and among the Company, Midco, Opco and/or any of their wholly owned
subsidiaries, and (ii) purchases, rentals, leases, licenses, exchanges and other
acquisitions of inventory, equipment and supplies in the ordinary course of
business, (b) any radio station or television station in a top twenty (20) DMA
for consideration (including assumed debt) having a fair market value in excess
of $100,000,000, or (c) any programming involving payment(s) in excess of
$100,000,000.

(xviii) Sale of Assets. Enter into or effect any transaction or series of
related transactions involving the sale, lease out, license out, exchange or
other disposition (including by merger, consolidation or otherwise) by the
Company or any of its subsidiaries of (a) any assets (including equity interests
in any Person) for consideration (including assumed liabilities) having a fair
market value in excess of $250,000,000 per transaction or series of related
transactions other than (i) transactions solely between and

 

6



--------------------------------------------------------------------------------

among any of the Company, Midco, Opco and/or any of their wholly owned
subsidiaries and (ii) sales, leases, licenses, exchanges or other dispositions
of products and services of the Company’s business in the ordinary course of
business, (b) any television station or radio station in a top twenty (20) DMA
and for consideration (including assumed debt) having a fair market value in
excess of $100,000,000, or (c) any programming involving payment(s) in excess of
$100,000,000.

(xix) Investments. (a) Make any loan, advance or capital contribution to any
Person (other than the Company, Midco, Opco or any of their wholly owned
subsidiaries) (i) in an amount in excess of $250,000,000 per transaction or
series of related transactions, (ii) involving any radio station or television
station in a top twenty (20) DMA and involving payment(s) by the Company and/or
any subsidiary in excess of $100,000,000, or (iii) in connection with any
programming involving payment(s) in excess of $100,000,000, or (b) enter into
any joint venture or strategic alliance which (i) commits the Company and its
subsidiaries to a financial commitment in excess of (1) $250,000,000 for any
such joint venture or alliance or series of related joint ventures or alliances
(other than such joint venture(s) or alliance(s) relating to programming), or
(2) $100,000,000 for any such joint venture or alliance or series of related
joint ventures or alliances relating to programming, or (ii) involves any radio
station or television station in a top twenty (20) DMA and involves a payment by
the Company and its subsidiaries in excess of $100,000,000.

(xx) Agreements or Commitments. Enter into any agreement or otherwise obligate
or commit the Company or any of its subsidiaries to do any of the foregoing.

2.1.2. Receipt of Confidential Information. A Conflicted Principal Investor will
have the right to grant or withhold its approval on the matters set forth in
Section 2.1.1 hereof and participate in discussions with respect thereto
notwithstanding that such Conflicted Principal Investor may not be entitled to
Confidential Information pertaining to such matter pursuant to the terms of this
Agreement and/or the Stockholders Agreement; provided that such right to approve
and participate in such approval process shall not imply that any Conflicted
Principal Investor is entitled to any such Confidential Information.

2.1.3. Actions that Require Majority Voting Principal Investor Approval. In
addition to any other approval required by the organizational documents of the
Company, Midco or Opco or by applicable law, the parties hereto agree that the
approval of the Majority Voting Principal Investors shall be required for any of
the Company, Midco or Opco to take any of the following actions, and the
Company, Midco and Opco shall not, and shall cause their respective subsidiaries
not to, take any of the following actions without the written approval of the
Majority Voting Principal Investors:

(i) Boards of Directors. Prior to the closing of the Initial Public Offering,
(a) elect any director to the Board pursuant to Section 2.4.1(ii), or (b) amend
Section 2.6 hereof.

 

7



--------------------------------------------------------------------------------

(ii) Agreements or Commitments. Enter into any agreement or otherwise obligate
or commit the Company or any of its subsidiaries to do any of the foregoing.

2.2. Actions that Require Board Approval. In addition to any other approval
required by this Agreement or the organizational documents of the Company, Midco
or Opco or by applicable law, the parties hereto agree that the approval of the
Board (or a committee thereof to which it delegates authority with respect to
such matter in accordance with this Agreement) shall be required for any of the
Company, Midco or Opco to take any of the following actions, and the Company,
Midco and Opco shall not, and shall cause their respective subsidiaries not to,
take any of the following actions without the approval of the Board (or a
committee thereof to which it delegates authority with respect to such matter in
accordance with this Agreement):

2.2.1. Management Incentive Plan. Adopt or make a material amendment to any cash
or equity based management incentive plan.

2.2.2. Executive Officers. Hire or remove, with or without cause, or enter into,
renew, materially modify or terminate, or waive any material rights under, any
employment contract with, any executive officer of the Company, Midco or Opco
from time to time.

2.2.3. Management Equity Repurchases. Enter into or effect any transaction or
series of related transactions involving the repurchase, redemption or other
acquisition of securities, or options or rights to acquire any securities, of
the Company or any of its subsidiaries from any Person who is or was an
executive officer or manager thereof.

2.2.4. Auditors. Engage or terminate the engagement of the Company’s auditors.

2.2.5. Litigation. Settle or compromise any material claim, suit, action,
arbitration or other proceeding whether administrative, civil or criminal, in
law or in equity.

2.2.6. Financial Adviser. Engage investment bankers or financial advisers for
the provision of financial, managerial and/or operational advice in connection
with the Company’s business.

2.2.7. Related Party Transaction. Enter into, modify or amend, or waive any
material rights under, any transaction or agreement between the Company or one
of its subsidiaries, on the one hand, and Affiliates of the

 

8



--------------------------------------------------------------------------------

Company or any of its subsidiaries, any current or former officer or director of
the Company or any of its subsidiaries, on the other, other than transactions or
agreements with a member of a Principal Investor Group or one of its Affiliates,
which shall be governed by Section 2.3.1.

2.2.8. Committees of the Board. (a) Modify the composition of any committee of
the Board other than in accordance with the terms of this Agreement, or
(b) create any new committee of the Board to which the Board delegates authority
(which, if approved by the Board must be a delegation of authority not
inconsistent with this Agreement and is in accordance with Section 2.5).

2.2.9. Joint Ventures and Alliances. Enter into any joint venture or strategic
alliance which has an aggregate value in excess of $10,000,000 per transaction
or series of related transactions, or in excess of $25,000,000 in the aggregate
in any fiscal year.

2.2.10. Acquisition of Assets. Enter into or effect any transaction or series of
related transactions involving the purchase, rent, lease in, license in,
exchange or other acquisition (whether by merger, consolidation or otherwise) by
the Company or any of its subsidiaries of any assets (including equity interests
in any Person) for consideration (including assumed liabilities) having a fair
market value (as reasonably determined by the Board) in excess of $10,000,000
per transaction or series of related transactions, or in excess of $25,000,000
in the aggregate in any fiscal year, other than (a) transactions solely between
and among any of the Company, Midco, Opco and/or any of their wholly owned
subsidiaries, and (b) purchases, rentals, leases, licenses, exchanges or other
acquisitions of inventory, equipment and supplies in the ordinary course of
business.

2.2.11. Sale of Assets. Enter into or effect any transaction or series of
related transactions, involving the sale, lease out, license out, exchange or
other disposal (including by merger, consolidation or otherwise) by the Company
or any of its subsidiaries of any assets (including equity interests in any
Person) for consideration (including assumed liabilities) having a fair market
value (as reasonably determined by the Board) in excess of $10,000,000 per
transaction or series of related transactions, or in excess of $25,000,000 in
the aggregate in any fiscal year, other than (a) transactions solely between and
among any of the Company, Midco, Opco and/or any of their wholly owned
subsidiaries, and (b) sales, leases, licensing, exchanges or other disposition
of products and services of the Company’s business in the ordinary course of
business.

2.2.12. Investments. Make any loan, advance or capital contribution to any
Person (other than the Company, Midco, Opco or any of their wholly owned
subsidiaries), in an amount in excess of $10,000,000 per transaction or series
of related transactions, or in excess of $25,000,000 in the aggregate in any
fiscal year.

 

9



--------------------------------------------------------------------------------

2.2.13. Capital Expenditures. Increase the Company’s capital expenditure level
by 5% or more than the capital expenditure level set in the Company’s approved
annual budget applicable for such fiscal year.

2.2.14. Material Agreements. (i) Enter into, modify or amend in any material
respect, or waive any material right under, any Contract providing for the
payment to or by the Company or any of its subsidiaries of more than $25,000,000
in any twelve (12) month period, other than, in the case of Contracts providing
for payments to the Company or any subsidiary thereof, entered into in the
ordinary course of business, (ii) enter into any new, extend the term of,
materially amend or materially modify any music distribution agreement or
(iii) enter into, modify or amend any carriage or retransmission agreements
involving in excess of 500,000 subscribers.

2.2.15. Annual Budget. Approve the annual operating budget of the Company and
its subsidiaries, modify in any material respect any such budget or take any
action that is or would be reasonably likely to result in a material variance
therefrom.

2.2.16. Announcements. Approve or make any material public release or
announcement concerning the Company and its subsidiaries as a whole.

2.2.17. Agreements or Commitments. Enter into any agreement or otherwise
obligate or commit the Company or any of its subsidiaries to do any of the
foregoing.

2.3. Other Restricted Actions.

2.3.1. In addition to any approval required by Sections 2.1 or 2.2, the parties
hereto agree that any transaction or agreement between the Company or one of its
subsidiaries, on the one hand, and a member of a Principal Investor Group or one
of its Affiliates, on the other, shall require the consent of the Principal
Investor Majority unless all Principal Investor Groups are parties to such
transaction or agreement on a pro rata basis.

2.3.2. Each of the Principal Investor Groups agrees that it will not amend,
modify or waive any of the following, unless such amendment, modification or
waiver is approved by each Principal Investor Group:

(i) any provision of Section 3 (Transfer Restrictions), Section 5 (Holder
Lock-Up) or Section 7 (Legends) of the Stockholders Agreement or Section 4
(Transfer Restrictions) or Section 9 (Legends) of the Participation,
Registration Rights and Coordination Agreement, or any other provision of this
Agreement or the Stockholders Agreement or the Participation, Registration
Rights and Coordination Agreement that imposes additional transfer restrictions
on the Principal Investors or

 

10



--------------------------------------------------------------------------------

reduces the transfer restrictions imposed on any Principal Investor without a
corresponding reduction in the transfer restrictions imposed on all other
Principal Investors;

(ii) any provision of Section 4 of the Stockholders Agreement (“Tag Along” and
“Drag Along” Rights and Right of First Offer) that (x) reduces the Principal
Investors’ rights as a Participating Seller (or their right to become a
Participating Seller) under Section 4.1 of the Stockholders Agreement or
(y) increases the Principal Investors’ obligations as a Participating Seller (or
adversely modifies the circumstances under which they can be required to be a
Participating Seller);

(iii) any provision of the definition of Principal Investor Group, Majority
Principal Investors, Competitor, Conflicted Principal Investor, Majority Non
Conflicted Principal Investors, Voting Principal Investor Groups, or Majority
Voting Principal Investors in any of the Stockholders Agreement, the
Participation, Registration Rights and Coordination Agreement or this Agreement
that changes such definition so as to raise the threshold criteria to remain a
Principal Investor Group or as to change the criteria for determining the
Majority Principal Investors, a Competitor, a Conflicted Principal Investor,
Majority Non Conflicted Principal Investors, Voting Principal Investor Groups or
Majority Voting Principal Investors, as the case may be;

(iv) the Information Rights available to the Principal Investors under
Section 7.1 of the Participation, Registration Rights and Coordination Agreement
in a manner that reduces such rights;

(v) the definitions of Participation Shares or Participation Portion in the
Participation, Registration Rights and Coordination Agreement that reduces the
rights of a Principal Investor to participate in issuances of securities
pursuant to Section 2 thereof;

(vi) prior to the Qualified Public Offering, the definition of Minimum Total
Combined Investment in this Agreement or the Stockholders Agreement that
increases the initial cost of shares of Common Stock threshold set forth herein;

(vii) prior to the Initial Public Offering, Section 2.4 hereof in a manner that
reduces the number of directors each Principal Investor Group is entitled to
designate or nominate;

(viii) Section 10.7 or 10.8 of the Stockholders Agreement, Section 11.7 or 11.8
of the Participation, Registration Rights and Coordination Agreement;

 

11



--------------------------------------------------------------------------------

(ix) Section 3 of the Participation, Registration Rights and Coordination
Agreement that materially reduces or restricts the rights of a Principal
Investor to initiate or participate in registered offerings of Common Stock;

(x) Section 9.9 of this Agreement that materially reduces the indemnification
rights set forth therein;

(xi) Section 8.3 of the Participation, Registration Rights and Coordination
Agreement and Section 8.3 of the Stockholders Agreement that materially reduces
or restricts the rights of a Principal Investor to withdraw from such
agreements; or

(xii) the certificate of incorporation of the Company to effect a reverse stock
split in which any of the Stock held by any Principal Investor is converted into
the right to receive cash in lieu of a fractional share;

provided, that any amendment to the definitions used in such provisions (only to
the extent any such amendment would have an effect contrary to the intent set
forth in any of clauses (i) through (xii) immediately above) shall also require
the consent of each Principal Investor Group; provided, however, that the
consent of any Principal Investor or Principal Investor Group, as applicable,
shall be required for any amendment, modification or waiver to the Stockholders
Agreement, the Participation, Registration Rights and Coordination Agreement,
the organizational documents of the Company or Midco or this Agreement that
Discriminates against the rights of such Principal Investor or Principal
Investor Group, as applicable, as compared to the other Principal Investors or
Principal Investor Groups, as applicable; provided, further, that
notwithstanding any provision to the contrary, the certificate of incorporation
of the Company may be amended in any way in connection with the Initial Public
Offering so long as the Majority Principal Investors consent to such amendment
and such amendment does not Discriminate against any Principal Investor or
Principal Investor Group that has not consented thereto; and provided, further,
that any Principal Investor or Principal Investor Group may waive any right of
such Principal Investor or Principal Investor Group hereunder by an instrument
in writing signed by such Principal Investor or Principal Investor Group.

2.3.3. In connection with any vote or action of the stockholders of the Company
or any subsidiary thereof relating to any of the following matters, each of the
Principal Investor Groups agrees that it will not consent to, or vote in favor
of, the following matters, unless the following is approved by each Principal
Investor Group:

(i) The repurchase, exercise of call rights or other acquisition of securities
of the Company or Midco from, or require the sale of securities

 

12



--------------------------------------------------------------------------------

of the Company or Midco by, the Principal Investor Groups which is not on a pro
rata basis (other than non pro rata repurchase, exercise, other acquisition or
requirement of sale, in the case of (i) de minimis differences, and (ii) in
connection with a Strategic Investor Transaction, permitting the SCG Investors
to retain, after giving effect to such Strategic Investor Transaction, Shares
that have an initial cost of at least $250,000,000); or

(ii) Any action pursuant to Section 3.2.1(b)(iii) of the Participation,
Registration Rights and Coordination Agreement in a manner that Discriminates
against Principal Investor Groups;

provided, that notwithstanding any provision to the contrary, the certificate of
incorporation of the Company may be amended in any way in connection with the
Initial Public Offering so long as the Majority Principal Investors consent to
such amendment and such amendment does not Discriminate against any Principal
Investor or Principal Investor Group that has not consented thereto; and
provided, further, that any Principal Investor or Principal Investor Group may
waive any right of such Principal Investor or Principal Investor Group hereunder
by an instrument in writing signed by such Principal Investor or Principal
Investor Group.

2.4. Board of Directors.

2.4.1. Each Principal Investor hereby agrees to vote, or cause to be voted, all
Shares over which such Principal Investor has the power to vote or direct the
voting (including pursuant to a proxy granted under Section 2.1.3 of the
Stockholders Agreement), and will take all necessary or desirable actions within
such Principal Investor’s control, and the Company will take all necessary or
desirable actions within its control, to cause the authorized number of
directors to be established at up to seventeen (17) directors or such greater
number approved pursuant to Section 2.1.1(viii), and to elect or appoint or
cause to be elected or appointed to the Board and cause to be continued in
office:

(i)(A) three (3) designees of each Voting Principal Investor Group which holds
shares of Common Stock representing a Total Combined Investment (without taking
into account holdings of Co-Investment Vehicles that are part of such Group)
equal to or exceeding two and one third (2 1/3) times the Minimum Total Combined
Investment; (B) two (2) designees of each Voting Principal Investor Group which
holds shares of Common Stock representing a Total Combined Investment (without
taking into account holdings of Co-Investment Vehicles that are part of such
Group) equal to or exceeding one and two thirds (1 2/3) times the Minimum Total
Combined Investment, but less than two and one third (2 1/3) times the Minimum
Total Combined Investment; and (C) one (1) designee of each Principal Investor
Group which holds shares of Common Stock

 

13



--------------------------------------------------------------------------------

representing a Total Combined Investment (without taking into account holdings
of Co-Investment Vehicles that are part of such Group) equal to or exceeding the
Minimum Total Combined Investment, but less than one and two thirds
(1 2/3) times the Minimum Total Combined Investment; provided, that a Voting
Principal Investor Group can assign its right to designate member(s) of the
Board (x) to any Affiliated Fund which is, alone or together with its
Affiliates, a Voting Principal Investor, or (y) subject to the consent of the
Majority Voting Principal Investors, to a Person that acquires all Shares held
by such Principal Investor Group at such time and becomes a party to this
Agreement as a Principal Investor;

(ii) up to three (3) designees of the Majority Voting Principal Investors, who
shall be members of the management of Opco, reputable industry experts who are
not affiliated with any Principal Investor and/or other Investors; and

(iii) the Board Nominees approved by the Board pursuant to the provisions of
Section 2.4.2.

2.4.2.(i) Each Non Voting Principal Investor Group which holds shares of Common
Stock representing a Total Combined Investment (without taking into account
holdings of Co-Investment Vehicles that are part of such Group) equal to or
exceeding two and one third (2 1/3) times the Minimum Total Combined Investment
shall be entitled to nominate three (3) members to the Board (each a “Board
Nominee”); (ii) each Non Voting Principal Investor Group which holds shares of
Common Stock representing a Total Combined Investment (without taking into
account holdings of Co-Investment Vehicles that are part of such Group) equal to
or exceeding one and two thirds (1 2/3) times the Minimum Total Combined
Investment, but less than two and one third (2 1/3) times the Minimum Total
Combined Investment shall be entitled to nominate two (2) Board Nominees; and
(iii) each Non Voting Principal Investor Group which holds shares of Common
Stock representing a Total Combined Investment (without taking into account
holdings of Co-Investment Vehicles that are part of such Group) equal to or
exceeding the Minimum Total Combined Investment, but less than one and two
thirds (1 2/3) times the Minimum Total Combined Investment shall be entitled to
nominate one (1) Board Nominee; provided, that in no event shall such nominee(s)
be an employee(s) of the Non Voting Principal Investor Group or any Affiliate
thereof, or an officer, director (or observer to the Board), employee, agent,
equityholder (other than a holder of up to 1% of the common stock of a publicly
traded company) or other Affiliate of a Competitor. The Board shall be entitled,
in its sole discretion, to appoint such nominees to the Board and to remove such
nominees from the Board, with or without cause; provided, that if any such
nominee is not appointed to the Board or removed therefrom, the Non Voting
Principal Investor Group that nominated such individual shall be entitled to
nominate his or her replacement. A Non Voting Principal Investor Group can
assign its right to nominate Board Nominees (A) to any Affiliated Fund, or (B)

 

14



--------------------------------------------------------------------------------

subject to the consent of the Majority Principal Investors, to a Person that
acquires all Shares held by such Non Voting Principal Investor Group at such
time and becomes a party to this Agreement.

2.4.3. Each Non Voting Principal Investor Group shall be permitted to designate
one non-voting observer to the Board and its committees (a “Board Observer”) for
so long as such Non Voting Principal Investor Group retains the right to
nominate a director to the Board pursuant to Section 2.4.2. If such Non Voting
Principal Investor Group does not nominate the maximum number of Board Nominees
it is entitled to nominate to the Board pursuant to Section 2.4.2 (or if such
individuals are not or have not been elected to, or are removed from, the Board
and not replaced by another Board Nominee of such Non Voting Principal Investor
Group), such Non Voting Principal Investor Group may designate one or more Board
Observer(s) in lieu of such Board Nominee(s), but the total number of Board
Observers designated pursuant to this Section 2.4.3 shall not exceed the maximum
number of Board Nominees that the Non Voting Principal Investor Group is
eligible to nominate pursuant to Section 2.4.2. Board Observer(s) shall not be
an officer or employee of a Competitor. In the event such Board Observer(s) is a
director (or observer to the board), equityholder (other than a holder of up to
1% of the common stock of a publicly traded company) or an Affiliate of a
Competitor (“Conflicted Board Observer”), such Board Observer(s) shall recuse
himself or herself (and the Board may require such Board Observer(s) to be
recused) from that portion of any meetings of the Board or committees thereof
during which matters pertaining to any sector of the Business (including
television, radio, music recording and publishing and Internet portals) that
competes with such Competitor will be discussed, as determined by the Board or
applicable committee. The Company shall, at any time, provide the Board Observer
with (x) notice of all meetings of the Board and its committees and (y) provide
all information delivered to the members of the Board and its committees prior
to such meetings at the same time such notice and information is delivered to
the members of the Board and its committees; provided, that such Board Observer
shall enter into a confidentially agreement substantially in the form to be
approved by the Board with respect to such information; and provided, further,
that if any such information is Confidential Information with respect to which
the Non Voting Principal Investor that appointed such Board Observer is deemed a
Conflicted Principal Investor, such information shall not be provided to the
Board Observer. Notwithstanding any provision hereof to the contrary, the Board,
in its good faith judgment, shall be entitled to require a Board Observer to be
excluded from any portion of a Board meeting or a meeting of its committees when
the Board discusses any matters relating to Confidential Information with
respect to which the Non Voting Principal Investor that appointed such Board
Observer is deemed a Conflicted Principal Investor.

2.4.4. The Board shall hold no less than one (1) meeting per fiscal quarter. At
each meeting of the Board (or committee thereof) at which a quorum

 

15



--------------------------------------------------------------------------------

is present, each director shall be entitled to one vote on each matter to be
voted on at such meeting. A majority of the Board, including designees of at
least three (3) Principal Investor Groups, shall constitute a quorum. Except as
may be otherwise provided by law, when a quorum is present at any meeting, the
vote of a majority of the directors present shall be the act of the Board.

2.4.5. If at any time any director ceases to serve on the Board (whether due to
resignation, removal or otherwise), the Principal Investor Group that designated
or nominated such director shall designate or nominate a successor to fill the
vacancy created thereby on the terms and subject to the conditions of
Section 2.4.1 or 2.4.2 above, as applicable. Each Principal Investor that is a
party hereto agrees to vote, or cause to be voted, all Shares over which such
Principal Investor has the power to vote or direct the voting, and shall take
all such other actions as shall be necessary or desirable to cause the
designated successor to be elected to fill such vacancy. For the avoidance of
doubt, such voting agreement shall not apply with respect to directors nominated
pursuant to Section 2.4.2.

2.4.6. Each member of the Board and each Board Observer shall be entitled to
reimbursement from the Company for his or her reasonable out-of-pocket expenses
(including travel) incurred in attending any meeting of the Board or any
committee thereof.

2.5. Committees of the Board. The Company shall, and each Principal Investor
shall use its reasonable best efforts to, cause the Board to maintain the
following committees: (a) an Executive Committee, (b) an Audit Committee, (c) a
Compensation Committee, (d) Advisory Committee, and (e) any other committee as
the Board shall determine in its discretion, subject to Section 2.2.8.

2.5.1. Executive Committee. The Executive Committee will be comprised of one
(1) director designated by each Voting Principal Investor Group, and one
(1) Board Nominee nominated to the Board by each Non Voting Principal Investor,
as elected by the Board, except to the extent any Principal Investor Group
waives its right to have its elected director be a member of the Executive
Committee. The chairman of the Executive Committee will be elected by a majority
of the members of the Executive Committee. The role of the Executive Committee
will be to call Board meetings, set the agenda for such meetings, identify
issues to be considered by the Board and liaise with the Company’s, and its
subsidiaries’, senior executive management; provided that the Executive
Committee shall not be delegated the power to act as the Board.

2.5.2. Audit Committee. The Audit Committee will be comprised of three
(3) directors designated by the Majority Voting Principal Investors. The
chairman of the Audit Committee will be elected by a majority of the members of
the Audit Committee. The role of the Audit Committee will be to determine the
Company’s audit policies, review audit reports and recommendations made by the
Company’s internal audit staff and its independent auditors, meet with the
Company’s independent auditors, oversee the independent auditors, and recommend
the Company’s engagement of independent auditors.

 

16



--------------------------------------------------------------------------------

2.5.3. Compensation Committee. The Compensation Committee will be comprised of
three (3) directors designated by the Majority Voting Principal Investors. The
chairman of the Compensation Committee will be elected by a majority of the
members of the Compensation Committee. The role of the Compensation Committee
will be to determine the compensation of all senior employees and consultants of
the Company (including salary, bonus, equity participation and benefits)
consistent with compensation of companies similar to the Company.

2.5.4. Advisory Committee. The Advisory Committee will be comprised of (i) one
(1) director designated by each Voting Principal Investor Group, (ii) one
(1) Board Nominee nominated to the Board by each Non Voting Principal Investor,
as elected by the Board, and (iii) the Company’s Chief Executive Officer (as a
non-voting observer), except to the extent any Principal Investor Group waives
its right to have its elected director be a member of the Advisory Committee.
The chairman of the Advisory Committee will be elected by a majority of the
members of the Advisory Committee. The role of the Advisory Committee will be to
liaise with the Company’s and its subsidiaries’ management in the ordinary
course of business; provided that the Advisory Committee shall not be delegated
the power to act as the Board.

2.6. Midco and Opco’s Directors. The Company will cause the boards of directors
of Midco and Opco to consist at all times of the same members as the Board of
the Company at such time; provided, that a Principal Investor Group may, by
notice to the Company and the other Principal Investor Groups, have a different
person serve as a director of Midco and/or Opco than such Principal Investor
Group elected to the Board. Each of Midco and Opco shall, and the Company shall
use its best efforts to cause the board of directors of each of Midco and Opco
to, maintain at all times such committees as the Company at such time, with the
same member composition; provided, that a Principal Investor Group may, by
notice to the Company and the other Principal Investor Groups, have a different
person serve on a committee of Midco or Opco than serves on the corresponding
committee for the Company.

2.7. Further Assurances. The Company, Midco and Opco will not give effect to any
action by any Principal Investor or any other Person which is in contravention
of this Section 2. In connection with any vote or action of the stockholders of
the Company or any subsidiary thereof relating to any matter requiring consent
as specified in Sections 2.1, 2.2 or 2.3.1, each Principal Investor agrees, with
respect to any voting securities beneficially owned by such Principal Investor
with respect to which it has the power to vote, (i) to vote against (and not act
in any manner, including by way of a written consent, to approve) such matter if
such matter has not been consented to by the Majority Principal Investors in
accordance with Section 2.1.1, by the Majority Voting Principal Investors in
accordance with Section 2.1.3, by the

 

17



--------------------------------------------------------------------------------

Principal Investor Majority in accordance with Section 2.3.1 or approved by the
Board in accordance with Section 2.2 and to take or cause to be taken all other
reasonable actions, to the extent permitted by law, to prevent the taking of any
action by the Company and any subsidiary thereof with respect to a matter unless
such matter has been consented to by the Majority Principal Investors in
accordance with Section 2.1.1, by the Majority Voting Principal Investors in
accordance with Section 2.1.3, by the Principal Investor Majority in accordance
with Section 2.3.1 or approved by the Board in accordance with Section 2.2, and
(ii) to vote in favor of such matter if such matter has been consented to by the
Majority Principal Investors in accordance with Section 2.1.1, by the Majority
Voting Principal Investors in accordance with Section 2.1.3, by the Principal
Investor Majority in accordance with Section 2.3.1 or approved by the Board in
accordance with Section 2.2, and to take or cause to be taken all other
reasonable actions, to the extent permitted by law, to cause the taking of all
actions by the Company and any subsidiary thereof with respect to a matter which
has been consented to by the Majority Principal Investors in accordance with
Section 2.1.1, by the Majority Voting Principal Investors in accordance with
Section 2.1.3, by the Principal Investor Majority in accordance with
Section 2.3.1 or approved by the Board in accordance with Section 2.2.

2.8. Post-Initial Public Offering Governance. In connection with the Initial
Public Offering, the Company shall adopt a governance structure (and amend
Section 2 of this Agreement accordingly) approved by the Majority Principal
Investors, which governance structure shall not Discriminate among the Principal
Investor Groups, and, if necessary to give effect to such rights, the Principal
Investors shall enter into a voting agreement to effect such governance
structure.

2.9. Period. Each of the foregoing provisions of this Section 2 shall expire on
the earliest of (a) a Change of Control, (b) the Initial Public Offering (other
than Section 2.8), and (c) with respect to any particular provision, the last
date permitted by applicable law (including the rules of the Commission and any
exchange upon which equity securities of the Company might be listed).

2.10. Proxies. Each Principal Investor agrees that it shall not vote the Shares
of any other Principal Investor pursuant to the proxies granted under Sections
2.1 and 2.2 of the Stockholders Agreement in any manner inconsistent with this
Agreement, the Participation, Registration Rights and Coordination Agreement or
the Stockholders Agreement.

 

3. TRANSFER RESTRICTIONS.

3.1. Permitted Transferees. Any Permitted Transferee receiving Shares from a
Principal Investor in a Transfer pursuant to Section 3.1.1, 3.1.4(b) or (c) or
3.1.5 of the Stockholders Agreement shall be subject to the terms and conditions
of, and be entitled to enforce, this Agreement to the same extent, and in the
same capacity, as the Principal Investor that Transfers the Shares to such
Permitted Transferee as if such Permitted Transferee were such Principal
Investor. Prior to the initial Transfer of

 

18



--------------------------------------------------------------------------------

any Shares to any Permitted Transferee pursuant to Section 3.1.1, 3.1.4(b) or
(c) or 3.1.5 of the Stockholders Agreement, and as a condition thereto, each
holder of Shares effecting such Transfer shall (a) cause such Permitted
Transferee to deliver to the Company and each of the Principal Investors (other
than the transferor) its written agreement, in form and substance reasonably
satisfactory to the Company, to be bound by the terms and conditions of this
Agreement to the extent described in the preceding sentence and (b) remain
directly liable for the performance by the Permitted Transferee of all
obligations of such Permitted Transferee under this Agreement. Shares
transferred to any Person (other than a Stockholder or a Permitted Transferee
receiving Shares from a Principal Investor in a Transfer pursuant to
Section 3.1.1, 3.1.4(b) or (c) or 3.1.5 of the Stockholders Agreement) shall
cease to be Shares for all purposes of this Agreement.

3.2. Transfer Between Principal Investor Groups. No Principal Investor shall
Transfer Shares to another Principal Investor who is not a Permitted Transferee
without the consent of the Majority Principal Investors; provided, that for
purposes of calculating the Majority Principal Investors for this Section 3.2
only, the Principal Investors Groups of which the Principal Investors who are
the prospective transferor and transferee shall be disregarded.

 

4. COVENANTS.

4.1. Annual Budget. The Company will furnish each Principal Investor Group with
a proposed annual operating budget for the Company and its subsidiaries, as well
as any proposed material modifications to such budget or notice of any proposed
action that is or would be reasonably likely to result in material variance
therefrom; provided, any portion thereof that, in the good faith judgment of the
Board, after consultation with competition counsel, relates to a portion of the
Business as to which the Principal Investor Group is a Conflicted Principal
Investor Group, shall not be delivered to the Conflicted Principal Investor
Group.

4.2. Directors’ and Officers’ Insurance. The Company shall purchase, within a
reasonable period following the Closing, and maintain for such periods as the
Board shall in good faith determine (provided that such period shall not be less
than six (6) years following cessation of service), at its expense, insurance in
an amount determined in good faith by the Board to be appropriate (provided that
such amount shall not be lower than $25,000,000 unless otherwise agreed by the
Majority Principal Investors), on behalf of any person who after the Closing is
or was a director or officer of the Company, or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including any direct or
indirect subsidiary of the Company, against any expense, liability or loss
asserted against such Person and incurred by such Person in any such capacity,
or arising out of such Person’s status as such, subject to customary exclusions.
The provisions of this Section 4.2 shall survive any termination of this
Agreement.

 

19



--------------------------------------------------------------------------------

4.3. Expenses. All reasonable costs and expenses incurred by any current or
former Principal Investor in (i) exercising or enforcing any rights afforded to
such current or former Principal Investor under this Agreement, the
Participation, Registration Rights and Coordination Agreement or the
Stockholders Agreement, or (ii) amending, modifying, revising this Agreement,
the Participation, Registration Rights and Coordination Agreement or the
Stockholders Agreement, shall be paid or reimbursed by the Company. Costs and
expenses subject to the preceding sentence shall include all attorneys’ fees and
charges and all accounting fees and charges. Notwithstanding anything to the
contrary herein, each Principal Investor shall be entitled to payment or
reimbursement under this Section 4.3 for so long as such Principal Investor owns
securities issued by the Company or its direct or indirect subsidiaries,
irrespective of whether such Principal Investor ceases to be a Principal
Investor in accordance with the definition thereof; provided, that such
reimbursement shall not exceed $500,000 in the aggregate following such time as
a Principal Investor ceases to be a Principal Investor hereunder.

4.4. Disclosure of Confidential Information. The Company’s senior management
shall determine whether any information pertaining to the Company or any of its
subsidiaries should be deemed to be Confidential Information and whether any
Principal Investor should be treated as a Conflicted Principal Investor with
respect thereto in accordance with the guidelines set forth in Exhibit 4.4
hereof. To assist the Company’s senior management in making such a
determination, each Principal Investor shall comply with the procedures set
forth in Exhibit 4.4 in connection with disclosure of such Principal Investor’s
interests or potential interests (equity or otherwise) in other Persons. The
Company, its subsidiaries, and their respective directors, officers, employees,
equity holders, agents and representatives, shall not disclose Confidential
Information to a Conflicted Principal Investor or any Affiliate thereof
(including any Board Observers designated by such Principal Investor) with
respect to such Confidential Information.

 

5. REMEDIES.

5.1. General. The parties shall have all remedies available at law, in equity or
otherwise in the event of any breach or violation of this Agreement or any
default hereunder. The parties acknowledge and agree that in the event of any
breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.

 

6. LEGENDS.

6.1. Restrictive Legend. Each certificate representing Shares issued or
transferred to a Principal Investor shall have the following legend endorsed
conspicuously thereupon:

 

20



--------------------------------------------------------------------------------

“THE VOTING OF THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, AND THE
SALE, ENCUMBRANCE OR OTHER DISPOSITION THEREOF, ARE SUBJECT TO THE PROVISIONS OF
A PRINCIPAL INVESTOR AGREEMENT TO WHICH THE ISSUER AND CERTAIN OF ITS
STOCKHOLDERS ARE PARTY. SUCH AGREEMENT INCLUDES RESTRICTIONS AND LIMITATIONS ON
THE TRANSFER OF SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE. A COPY OF SUCH
AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE ISSUER OR OBTAINED
FROM THE ISSUER WITHOUT CHARGE UPON REQUEST.”

Any Person who acquires Shares which are not subject to all or part of the terms
of this Agreement shall have the right to have such legend (or the applicable
portion thereof) removed from certificates representing such Shares.

6.2. Stop Transfer Instruction. The Company will instruct any transfer agent not
to register the Transfer of any Shares until the conditions specified in the
foregoing legend, this Agreement, the Stockholders Agreement and the
Participation, Registration Rights and Coordination Agreement are satisfied.

6.3. Transfer of Common Stock. Prior to the consummation of the Initial Public
Offering, unless the prior written consent of the Majority Principal Investors
shall have been given, no holder of Shares shall Transfer any shares of Common
Stock pursuant to this Agreement, the Participation, Registration Rights and
Coordination Agreement, the Stockholders Agreement or any other applicable
agreement, unless one (1) share of Class L Stock is Transferred together with
every nine (9) shares of Class A Stock Transferred to the applicable transferee;
provided that such restriction on Transfer shall not limit the right of any
individual to transfer one or more shares of Class L Stock or Class A Stock for
the purposes of estate planning; and provided, further, that conversions of
(i) Class A-1 Common Stock to Class A-2 Common Stock, (ii) Class A-2 Common
Stock to Class A-1 Common Stock, (iii) Class L-1 Common Stock to Class L-2
Common Stock, and (iv) Class L-2 Common Stock to Class L-1 Common Stock, shall
not be deemed a Transfer.

6.4. Shares held by Co-Investment Vehicles. Each Principal Investor Group agrees
to convert shares of Class A-1 Common Stock and shares of Class L-1 Common
Stock, if any, held by the Co-Investment Vehicles of such Principal Investor
Group at any time into shares of Class A-2 Common Stock and shares of Class L-2
Common Stock, respectively, upon the receipt thereof by such Co-Investment
Vehicle.

 

7. AMENDMENT, TERMINATION, ETC.

7.1. Oral Modifications. This Agreement may not be orally amended, modified,
extended or termination, nor shall any oral waiver of any of its terms be
effective.

 

21



--------------------------------------------------------------------------------

7.2. Written Modifications. Subject to Section 2.3.2. this Agreement may be
amended, modified, extended, terminated or waived (an “Amendment”), and the
provisions hereof may be waived, only by an agreement in writing signed by the
Company and the Majority Principal Investors; provided, however, that:

(a) the consent of each of the Principal Investor Groups shall be required for
any Amendment of (i) the provisions of Section 2.3.2, (ii) any provision
requiring unanimous consent of the Principal Investor Groups, or (iii) this
clause (a) of Section 7.2;

(b) the consent of each Principal Investor or Principal Investor Group, as
applicable, shall be required for any Amendment that Discriminates against the
rights of such Principal Investor or Principal Investor Group, as applicable, as
such under this Agreement as compared to the other Principal Investors or
Principal Investor Groups, as applicable.

Each such Amendment shall be binding upon each party hereto and each holder of
Shares subject hereto. In addition, each party hereto and each holder of Shares
subject hereto may waive any right of such holder hereunder by an instrument in
writing signed by such party or holder. To the extent the Amendment of any
Section of this Agreement would require a specific consent pursuant to this
Section 7.2, any Amendment to the definitions used in such Section as applied to
such Section shall also require the same specified consent.

7.3. Withdrawal from Agreement. Any holder of Shares who ceases to be a member
of a Principal Investor Group (each such holder, a “Withdrawing Holder”) shall
cease to be a party to this Agreement and shall no longer be subject to the
obligations of this Agreement or have rights under this Agreement; provided,
however, that any such Withdrawing Holder shall retain the indemnification
rights pursuant to Section 9.9 hereof with respect to any matter that (a) maybe
an Indemnified Liability and (b) occurred prior to such withdrawal.

7.4. Termination; Effect of Termination. This Agreement shall terminate and,
except as provided herein, be of no further effect, at such time as there are no
longer any Principal Investors. No termination under this Agreement shall
relieve any Person of liability for breach prior to termination. In the event
this Agreement is terminated, each Principal Investor shall retain (a) the right
to payment and reimbursement of certain expenses in accordance with Section 4.3,
and (b) the indemnification, contribution and reimbursement rights pursuant to
Section 9.9 hereof with respect to any matter that (i) may be an Indemnified
Liability and (ii) occurred prior to such termination. In addition, the
obligations of the Company to maintain insurance pursuant to Section 4.2 hereof
shall survive such termination.

 

22



--------------------------------------------------------------------------------

7.5. Federal Communications Laws and Antitrust Laws.

7.5.1. In the event that the Voting Principal Investors, after consultation with
Company counsel and a Non Voting Principal Investor’s counsel (so long as such
counsel is appointed promptly upon request by the Majority Voting Principal
Investors), reasonably determine in good faith that one or more provisions of
this Agreement relating to the rights of Non Voting Principal Investors in view
of (i) an adverse Governmental Authority’s decision, order, written notice or
ruling directed against the Company, a subsidiary thereof or such Non Voting
Principal Investor, or (ii) a change in, modification, amendment or enactment
of, applicable Governmental Authority’s laws, regulations, rules, decisions,
orders, written notices, rulings, precedents or policies, are reasonably likely
to cause or result in a violation of one or more Federal Communications Laws,
the Voting Principal Investors, by unanimous vote, in the exercise of their
reasonable good faith judgment, (A) in the case of an adverse Governmental
Authority’s decision, order, written notice or ruling described in clause
(i) above shall, and (B) otherwise, may, amend, modify and/or supplement the
provisions of this Agreement (including by way of adding new provisions) to the
extent deemed necessary in the good faith judgment of the Voting Principal
Investors (by unanimous vote) to prevent or cure any such violations. For the
avoidance of doubt, restrictions imposed on the exercise of equityholders’
rights under Federal Communications Laws involving a general analysis of facts
and circumstances rather than the promulgation of rules of general applicability
will not be dispositive of whether the rights granted hereunder will or will not
violate such Laws, but will be considered in conjunction with all facts and
circumstances related to the Company’s compliance with such Laws.

7.5.2. In the event that the Non Conflicted Principal Investors, after
consultation with Company counsel and a Conflicted Principal Investor’s counsel
(so long as such counsel is appointed promptly upon request by the Majority Non
Conflicted Principal Investors), reasonably determine in good faith that one or
more provisions of this Agreement relating to the rights of Conflicted Principal
Investors in view of (i) an adverse Governmental Authority’s decision, order,
written notice or ruling directed against the Company, a subsidiary thereof or
such Conflicted Principal Investor, or (ii) a change in, modification, amendment
or enactment of, applicable Governmental Authority’s laws, regulations, rules,
decisions, orders, written notices, rulings, precedents or policies, are
reasonably likely to cause or result in a violation of one or more Antitrust
Laws, the Non Conflicted Principal Investors, by unanimous vote, in the exercise
of their reasonable good faith judgment, (A) in the case of an adverse
Governmental Authority’s decision, order, written notice or ruling described in
clause (i) above shall, and (B) otherwise, may, amend, modify and/or supplement
the provisions of this Agreement (including by way of adding new provisions) to
the extent deemed necessary in the good faith judgment of the Non Conflicted
Principal Investors (by unanimous vote) to prevent or cure any such violations.
For the avoidance of doubt, restrictions imposed on the exercise of
equityholders’ rights under

 

23



--------------------------------------------------------------------------------

Antitrust Laws involving a general analysis of facts and circumstances rather
than the promulgation of rules of general applicability will not be dispositive
of whether the rights granted hereunder will or will not violate such Laws, but
will be considered in conjunction with all facts and circumstances related to
the Company’s compliance with such Laws.

7.5.3. In the event a Non Voting Principal Investor, after consultation with
Company counsel, determines that one or more provisions of this Agreement
relating to the rights of Voting Principal Investors can lawfully be held or
exercised by Non Voting Principal Investors due to modifications in applicable
Federal Communications Laws, the parties to this Agreement shall negotiate in
good faith, and in consultation with Company counsel, to amend, modify and/or
supplement the provisions hereto as is appropriate to permit such right to be
held or exercised; provided that no such amendment, modification and/or
supplement shall be made without the unanimous consent of all Voting Principal
Investors.

7.5.4. In the event a Conflicted Principal Investor, after consultation with
Company counsel, determines that one or more provisions of this Agreement
relating to the rights of Non Conflicted Principal Investors can lawfully be
held or exercised by Conflicted Principal Investors due to modifications in
applicable Antitrust Laws, the parties to this Agreement shall negotiate in good
faith, and in consultation with Company counsel, to amend, modify and/or
supplement the provisions hereto as is appropriate to permit such right to be
held or exercised; provided that no such amendment, modification and/or
supplement shall be made without the unanimous consent of all Non Conflicted
Principal Investors.

7.5.5. Any Principal Investor may, from time to time and at any time, waive,
permanently or temporarily, any of its rights under this Agreement upon a
written notice to the Company.

7.5.6. The parties hereto agree to use their respective commercially reasonable
efforts to execute and deliver such documents and other information and make
such filings with Governmental Authorities as may be required to permit a Voting
Principal Investor to become a Non Voting Principal Investor.

 

8. DEFINITIONS. For purposes of this Agreement:

8.1. Certain Matters of Construction. In addition to the definitions referred to
or set forth below in this Section 8:

(i) The words “hereof’, “herein”, “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;

(ii) The word “including” shall mean including, without limitation;

 

24



--------------------------------------------------------------------------------

(iii) Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and

(iv) The masculine, feminine and neuter genders shall each include the other.

8.2. Definitions. The following terms shall have the following meanings:

“Acquisition Sub” shall have the meaning set forth in the Preamble.

“Acquisition Target” shall mean any one or more assets (including any equity
interests in any Person) or businesses that the Company or any subsidiary
thereof intends to purchase, rent, lease in, license in, exchange or otherwise
acquire; provided, that the management of the Company or any subsidiary thereof
shall have notified the Board of such intention in writing.

“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person;
provided, however, that neither the Company nor any of its subsidiaries shall be
deemed an Affiliate of any of the Investors (and vice versa), (b) if such
specified Person is a private equity investment fund, any other private equity
investment fund the primary investment advisor to which is the primary
investment advisor to such specified Person or an Affiliate thereof and (c) if
such specified Person is a natural Person, any Family Member of such natural
Person.

“Affiliated Fund” shall mean, with respect to any specified Person, a private
equity investment fund that is an Affiliate of such Person or that is advised by
the same investment adviser as such Person or by an Affiliate of such investment
adviser.

“Agreement” shall have the meaning set forth in the Preamble.

“Amendment” shall have the meaning set forth in Section 7.2.

“Antitrust Laws” shall mean any federal, foreign or state law now or hereafter
in effect (and any regulation thereunder), including the Sherman Act, the
Clayton Act and the Hart-Scott-Rodino Act, in each case as amended, and
regulations or policies promulgated thereunder, pertaining to antitrust,
competition or fair trade matters.

“Board” shall mean the board of directors of the Company.

“Board Nominee” shall have the meaning set forth in Section 2.4.2.

“Board Observer” shall have the meaning set forth in Section 2.4.3.

“Business” means the business of the Company and its subsidiaries conducted at
the any given time or which the Board has authorized the Company to develop or
pursue (by acquisition or otherwise), which currently consist of
Spanish-language media in the

 

25



--------------------------------------------------------------------------------

U.S., including Spanish-language television broadcast networks, Spanish-language
radio broadcast networks, ownership and operation of Spanish-language television
and radio stations, Spanish-language music recording and music publishing, and
Spanish-language Internet portals.

“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other Person, or any other corporate
reorganization, transaction or Transfer of securities of the Company by its
stockholders, or series of related transactions (including the acquisition of
capital stock of the Company), whether or not the Company is a party thereto, in
which the stockholders of the Company immediately prior to such consolidation,
merger, reorganization or transaction, own, directly or indirectly, capital
stock either (i) representing directly, or indirectly through one or more
entities, less than fifty percent (50%) of the equity (measured by economic
value or voting power) of the Company or other surviving entity immediately
after such consolidation, merger, reorganization or transaction or (ii) that
does not directly, or indirectly through one or more entities, have the power to
elect a majority of the entire board of directors or other similar governing
body of the Company or other surviving entity immediately after such
consolidation, merger, reorganization or transaction, (b) any transaction or
series of related transactions, whether or not the Company is a party thereto,
after giving effect to which in excess of fifty percent (50%) of the Company’s
voting power is owned directly, or indirectly through one or more entities, by
any Person and its “affiliates” or “associates” (as such terms are defined in
the Exchange Act Rules) or any “group” (as defined in the Exchange Act Rules),
other than Qualified Institutional Investors (and in the case of a “group”,
excluding a percentage of such “group” equal to the percentage of the voting
power of such -group controlled by any Qualified Institutional Investors),
excluding, in any case referred to in clause (a) or (b) any Initial Public
Offering or any bona fide primary or secondary public offering following the
occurrence of an Initial Public Offering; or (c) a sale, lease or other
disposition of all or substantially all of the consolidated assets of the
Company. For the avoidance of doubt, none of the following shall, in and of
itself, constitute a “Change of Control”: (x) a spin-off or sale of one of the
businesses of the Company or any subsidiary thereof, or a comparable
transaction, or (y) a transaction in which, after giving effect thereto, the
Principal Investors and their Affiliates continue to own, directly or
indirectly, more than fifty percent (50%) of the equity (measured by economic
value or voting power) (i) of the Company or other surviving entity in the case
of a transaction of the sort described in clause (a) above, (ii) of the Company
in the case of a transaction of the sort described in clause (b) above or
(iii) of the acquiring entity in the case of a transaction of the sort described
in clause (c) above. The parties hereto acknowledge and agree that a Strategic
Investor Transaction shall not constitute a Change of Control for the purposes
of this Agreement.

 

26



--------------------------------------------------------------------------------

“Class A Stock” shall mean the Class A Common Stock, par value $.001 per share,
of the Company, which is comprised of Class A-1 Common Stock and Class A-2
Common Stock.

“Class A and L Proceeds” shall have the meaning set forth in the Recitals.

“Class L Stock” shall mean the Class L Common Stock, par value $.001 per share,
of the Company, which is comprised of Class L-1 Common Stock and Class L-2
Common Stock.

“Closing” shall have the meaning set forth in Section 1.1.

“Co-Investment Vehicle” shall mean any one of (a) the MDP Co-Investment
Vehicles, collectively, (b) the PEP Co-Investment Vehicles, collectively,
(c) the THL Co-Investment Vehicles, collectively, and (d) the TPG Co-Investment
Vehicles, collectively.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the common stock of the Company, including the Class A
Stock and the Class L Stock.

“Company” shall have the meaning set forth in the Preamble.

“Competitor” shall mean, with respect to any portion of the Business (i.e. a
product or service provided in a given geographic area), any Person that is
determined, in good faith, by the Board after consultation with the Company’s
senior management and competition counsel, to be (a) in the same product or
service (for illustration purposes only, music distribution, Internet portals,
radio broadcasting and television broadcasting, whether or not in the same
format, for illustration purposes only, Hispanic or English) and general
geographic markets as such portion of the Business, (b) a provider of a material
amount of programming to the Business or provides any other critical goods or
services to the Business, other than a Strategic Investor approved in writing by
the Majority Principal Investors, and (c) an Affiliate of any Person specified
in clauses (a) or (b). The decision of the Board, after consultation with the
Company’s senior management and competition counsel, as to a Person that
constitutes a Competitor shall be final and binding upon the members of the
Principal Investors and their Affiliates and Permitted Transferees.

“Conflicted Principal Investor” shall mean as of any applicable time, with
respect to any Confidential Information relating to, or that could be reasonably
likely to affect any portion of the Business (including an Acquisition Target or
its acquisition by the Company or any subsidiary thereof), any Principal
Investor or an Affiliate thereof, which (a) directly or indirectly (i) owns an
interest in (other than a holder of up to 1% of the common stock of a publicly
traded company) or has entered into a definitive and binding agreement (to the
extent such agreement is in effect) to acquire, or manages, operates, controls
or participates in the ownership, management, operation or control of, a

 

27



--------------------------------------------------------------------------------

Competitor of such portion of the Business, or (ii) is engaged in discussions or
negotiations for, or has taken action toward, the purchase, rent, lease in,
license in, exchange or other acquisition of any assets (including equity
interests in) of any Acquisition Target (including by way of executing
confidentiality agreements, letters of intent or other agreements relating
thereto), and (b) is reasonably likely to have a material conflict of interest
with respect to such portion of the Business (including with respect to the
Company’s or its subsidiaries’ intent to acquire such Acquisition Target), as
determined in good faith by the Company’s senior management in accordance with
the guidelines attached hereto as Exhibit 4.4, after consultation with
competition counsel, and which determination of the Company’s senior management
has not been overridden by a unanimous decision of the Non Conflicted Principal
Investor Groups. For the purpose of this definition, a Principal Investor that
alone or together with its Affiliates owns less than 10% of each class of the
voting securities of a Competitor and does not have a right to appoint a
director to the board of directors of such Competitor shall not be deemed to be
a Conflicted Principal Investor pursuant to paragraph (a)(i) of the preceding
sentence. If any member of a Principal Investor Group or any of its Affiliates
is a Conflicted Principal Investor, the Principal Investor Group of which it is
a member shall be a “Conflicted Principal Investor Group”.

“Confidential Information” shall mean, without limitation to any provision of
the Stockholders Agreement, any confidential or proprietary information or other
competitively sensitive information (as designated by the Company’s senior
management in accordance with the guidelines attached hereto as Exhibit 4.4,
after consultation with the Company’s competition counsel), including, but not
limited to, information regarding strategic plans, sales, marketing, talent
contracts, acquisition targets, and current or future pricing obtained from the
Company or any subsidiary thereof, unless such confidential information (a) is
known or becomes known to the public in general (other than as a result of a
breach of this Agreement or the divulging Persons’ contractual or fiduciary
obligations to the Company), (b) is or has been independently developed or
conceived by the party holding such information without use of the Company’s or
its subsidiaries’ Confidential Information, or (c) is or has been made known or
disclosed to the party holding such information by a third party without a
breach of any obligation of confidentiality such third party may have to the
Company or any of its subsidiaries that is known to such party.

“Contract” shall mean any note, bond, mortgage, indenture, loan or credit
agreement, or any other contract, agreement, lease, license, deed of trust
permit, franchise or other instrument or obligation.

“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, by agreement or otherwise.

 

28



--------------------------------------------------------------------------------

“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock, options, warrants or other securities which are directly or indirectly
convertible into or exchangeable or exercisable for shares of Stock, including
any Options and Warrants.

“DMA” designated market areas as defined from time to time by Nielsen Media
Research Company.

“Discriminate(s)” and “Discrimination” mean, with respect to a specified party,
to discriminate against such specified party as compared to other applicable
parties in a manner that is, or is reasonably expected to be, materially and
disproportionately adverse to the specified party.

“Equivalent Shares” shall mean, at any date of determination, (a) as to any
outstanding shares of Stock, such number of shares of Stock and (b) as to any
outstanding Convertible Securities which constitute Shares, the maximum number
of shares of Stock for which or into which such Convertible Securities may at
the time be exercised, converted or exchanged (or which will become exercisable,
convertible or exchangeable on or prior to, or by reason of, the transaction or
circumstance in connection with which the number of Equivalent Shares is to be
determined).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Act Rules” shall mean the rules adopted by the Commission under the
Exchange Act.

“Existing Debt Documents” shall mean (i) Credit Agreement dated as of March 29,
2007 by and among Opco, Univision of Puerto Rico Inc., the Lenders party
thereto, and Deutsche Bank AG New York Branch, as Administrative Agent and
First-Lien Collateral Agent for the First-Lien Lenders and as Administrative
Agent and Second-Lien Collateral Agent for the Second-Lien Lenders, Deutsche
Bank Securities Inc. (“DBSI”) and Banc Of America Securities LLC (“BOFAS”), as
Arrangers for the First-Lien Facilities, DBSI and Credit Suisse, as Arrangers
for the Second-Lien Facility, BOFAS, as documentation agent, and Credit Suisse,
Cayman Islands Branch, Wachovia Bank, National Association, The Royal Bank Of
Scotland, PLC and Lehman Brothers Inc., as joint syndication agents, (ii) 3.50%
Opco Senior Notes due on 2007, (iii) 3.875% Opco Senior Notes due on 2008,
(iv) 7.85% Opco Senior Notes due on 2011, and (v) 9.75%/10.50% Opco Senior Notes
due on 2015.

“Family Member” shall mean, with respect to any natural Person, (a) any. lineal
descendant or ancestor or sibling (by birth or adoption) of such natural Person,
(b) any spouse or former spouse of any of the foregoing, (c) any legal
representative or estate of any of the foregoing, or the ultimate beneficiaries
of the estate of any of the foregoing, if deceased and (d) any trust or other
bona fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing Persons described in clauses (a) through (c) above.

 

29



--------------------------------------------------------------------------------

“Federal Communications Laws” shall mean any law of the United States now or
hereafter in effect (and any regulation thereunder), including the
Communications Act of 1934, as amended, and regulations or policies promulgated
thereunder, pertaining to the ownership and/or operation or the business
activities of (x) any television or radio broadcast station, daily newspaper,
cable television system, direct broadcast satellite system or any other medium
of mass communications or (y) any provider of programming content to any such
medium.

“Governmental Authority” means any United States (federal, state or local) or
foreign government, or governmental, regulatory, judicial or administrative
authority, agency, commission or court.

“Group Related Affiliate” shall have the meaning set forth in the definition of
Principal Investor Majority.

“Indemnified Liabilities” shall have the meaning set forth in Section 9.9.

“Indemnitees” shall have the meaning set forth in Section 9.9.

“Initial Public Offering” shall mean the initial underwritten Public Offering
registered on Form S-1 (or any successor form under the Securities Act).

“Investors” shall have the meaning given to such term in the Participation,
Registration Rights and Coordination Agreement.

“Majority in Interest” shall mean with respect to Shares of one or more
class(es), a majority in number of such Shares of the applicable class(es).

“Majority MDP Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the MDP Investors.

“Majority Non Conflicted Principal Investors” mean as of any applicable time,
with respect to any Confidential Information relating to, or that could be
reasonably likely to affect any portion of the Business (including an
Acquisition Target or its acquisition by the Company or any of its
subsidiaries), (a) Principal Investor Groups (excluding, in each case,
Co-Investment Vehicles that constitute part of such Principal Investor Group)
that, in the aggregate, hold at least 60% of the outstanding Common Stock then
held by all Principal Investor Groups that are not Conflicted Principal
Investors with respect to such affected portion of the Business (without taking
into account Shares held by Co-Investment Vehicles that are part of such Group)
and (b) a majority of the Principal Investor Groups that are not Conflicted
Principal Investors with respect to such portion of the Business (without taking
into account Shares held by Co-Investment Vehicles that are part of such Group);
provided, that if the aggregate number

 

30



--------------------------------------------------------------------------------

of Principal Investor Groups that are not Conflicted Principal Investors with
respect to such portion of the Business is an even number and a majority of the
Principal Investor Groups that are not Conflicted Principal Investors has not
reached agreement or consented with respect to a matter, the term “Majority Non
Conflicted Principal Investors” shall be determined by reference to paragraph
(a) of this definition only.

“Majority PEP Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the PEP Investors.

“Majority Principal Investors” shall mean, as of any applicable time,
(a) Principal Investor Groups (excluding, in each case, Co-Investment Vehicles
that constitute part of such Principal Investor Group) that, in the aggregate,
hold at least 60% of the outstanding Common Stock then held by all Principal
Investor Groups (without taking into account Shares held by Co-Investment
Vehicles that are part of such Group) and (b) a majority of the Principal
Investor Groups; provided, that if the aggregate number of Principal Investor
Groups is an even number and a majority of the Principal Investor Groups has not
reached agreement or consented with respect to a matter, the term “Majority
Principal Investors” shall have the meaning set in paragraph (a) of this
definition only.

“Majority SCG Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the SCG Investors.

“Majority THL Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the THL Investors.

“Majority TPG Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the TPG Investors.

“Majority Voting Principal Investors” shall mean, as of any applicable time,
(a) Principal Investor Groups (excluding, in each case, Co-Investment Vehicles
that constitute part of such Principal Investor Group) that, in the aggregate,
hold at least 60% of the outstanding Class A-1 Common Stock and Class L-1 Common
Stock then held by all Voting Principal Investor Groups (without taking into
account Shares held by Co-Investment Vehicles that are part of such Group) and
(b) a majority of the Voting Principal Investor Groups (without taking into
account Shares held by Co-Investment Vehicles that are part of such Group);
provided, that if the aggregate number of Voting Principal Investor Groups is an
even number and a majority of the Voting Principal Investor Groups has not
reached agreement or consented with respect to a matter, the term “Majority
Voting Principal Investors” shall have the meaning set in paragraph (a) of this
definition only.

“MDP” shall mean, as of any date, Madison Dearborn Capital Partners IV, L.P.,
MDCPIV Intermediate (Umbrella), L.P., Madison Dearborn Capital Partners V-A,
L.P., MDCPV Intermediate (Umbrella), L.P. and their respective Permitted
Transferees, in each case only if such Person is then a Stockholder and holds
any Shares.

 

31



--------------------------------------------------------------------------------

“MDP Co-Investment Vehicles” shall mean, as of any date, MDCP Foreign
Co-Investors (Umbrella), L.P., MDCP US Co-Investors (Umbrella), L.P. and their
respective successor entities, and any Affiliated Fund thereof if, in each case,
(i) substantially all of the equity thereof (including amounts paid for the
acquisition of any Convertible Securities to subscribe for, purchase or
otherwise acquire such equity) has not been contributed by the same investors,
partners and members as contributed to the equity of MDP, (ii) such entity has
been formed for the main purpose of investing in the Company or any Affiliate
thereof, and (iii) such entity is a Stockholder and owns Shares. For the
avoidance of doubt, neither MDCPIV Intermediate (Umbrella), L.P., MDCPV
Intermediate (Umbrella), L.P. nor any successor thereof shall be deemed to be a
Co-Investment Vehicle for the purposes of this Agreement.

“MDP Investors” shall mean, as of any date, MDP, the MDP Co-Investment Vehicles,
and their respective Permitted Transferees, in each case only if such Person is
then a Stockholder and holds any Shares.

“Merger” shall have the meaning set forth in the Recitals.

“Merger Agreement” shall have the meaning set forth in the Recitals.

“Midco” shall have the meaning set forth in the Preamble.

“Minimum Total Combined Investment” means shares of Common Stock valued at an
initial cost of $120,000,000 as of March 29, 2007, subject to reduction
effective immediately prior to any Proportionate Reduction Event; provided,
however, that no such reduction shall be made to the extent that the effect of
such Proportionate Reduction Event is to offset the effect of any Proportionate
Increase Event occurring since the later of: (x) the most recent Proportionate
Reduction Event, if any, for which a reduction was made, and (y) the date of the
Closing.

“Non Conflicted Principal Investor” shall mean a Principal Investor which is not
a Conflicted Principal Investor.

“Non Conflicted Principal Investor Group” shall mean a Principal Investor Group
which is not a Conflicted Principal Investor Group.

“Non Voting Principal Investor” shall mean a Principal Investor which is not a
Voting Principal Investor.

“Non Voting Principal Investor Group” shall mean a Principal Investor Group
which is not a Voting Principal Investor Group.

“Opco” shall have the meaning set forth in the Recitals.

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Stock, other than (i) any such option held by the Company or
Midco or any direct or indirect subsidiary thereof, or (ii) any right to
purchase Shares pursuant to the Stockholders Agreement.

 

32



--------------------------------------------------------------------------------

“Participation, Registration Rights and Coordination Agreement” shall have the
meaning set forth in the Recitals.

“PEP” shall mean, as of any date, Providence Equity Partners V (Umbrella US)
L.P., Providence Equity Partners VI (Umbrella US) L.P., Providence Investors V
(Univision) L.P., Providence Investors VI (Univision) L.P. and their respective
Permitted Transferees, in each case only if such Person is then a Stockholder
and holds any Shares.

“PEP Co-Investment Vehicles” shall mean, as of any date, Providence Co-Investors
(Univision) L.P., Providence Co-Investors (Univision US) L.P. and their
respective successor entities, and any Affiliated Fund thereof if, in each case,
(i) substantially all of the equity thereof (including amounts paid for the
acquisition of any Convertible Securities to subscribe for, purchase or
otherwise acquire such equity) has not been contributed by the same investors,
partners and members as contributed to the equity of PEP, (ii) such entity has
been formed for the main purpose of investing in the Company or any Affiliate
thereof, and (iii) such entity is a Stockholder and owns Shares. For the
avoidance of doubt, neither Providence Investors V (Univision) L.P., Providence
Investors VI (Univision) L.P., nor any successor thereof shall be deemed to be a
Co-Investment Vehicle for the purposes of this Agreement.

“PEP Investors” shall mean, as of any date, PEP, the PEP Co-Investment Vehicles,
and their respective Permitted Transferees, in each case only if such Person is
then a Stockholder and holds any Shares.

“Permitted Transferee” shall mean, in respect of (a) any Principal Investor,
(i) any Affiliate of such Principal Investor or (ii) any successor entity or,
with respect to a Principal Investor organized as a trust, any successor trustee
or co-trustee of such trust, and (b) any SCG Investor, (i) any Person which is
controlled by or for the benefit of Haim Saban or Cheryl Saban (or in the event
of their divorce, their subsequent respective spouses) (collectively “Saban”) or
their Family Members, (ii) then-current or former officers and/or employees of
Saban or entities controlled by Saban who were issued such interests as a result
of or in connection with their employment by Saban, or such officers’ and/or
employees’ Family Members to the extent they receive such transferred interests
initially issued to such officer or employee as a result of or in connection
with his or her employment by Persons controlled by Saban, and (iii) any trust,
custodianship or other entity created for estate or tax planning purposes all of
the beneficiaries of which are any of the persons listed in clause (i) to
(iii) of this paragraph (b); in each case described in clauses (a) and (b), only
to the extent such transferee agrees to be bound by the terms of this Agreement
in accordance with Section 3.1 and the Stockholders Agreement. In addition, any
Investor shall be a Permitted Transferee of the Permitted Transferees of itself
and any member of a Principal Investor Group shall be a Permitted Transferee of
any other member of such Principal Investor Group.

 

33



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Preferred Stock” shall mean the 8.64% Cumulative Preferred Stock, par value
$.001 per share, of Midco.

“Principal Investor” shall have the meaning set forth in the Preamble.

“Principal Investor Group” shall mean any one of (a) the MDP Investors,
collectively, (b) the PEP Investors, collectively, (c) the SCG Investors,
collectively, (d) the THL Investors, collectively, and (e) the TPG Investors,
collectively; provided, however, that any such Principal Investor Group shall
cease to be a Principal Investor Group at such time after the Closing, and at
all times thereafter, as such Principal Investor Group ceases to hold Shares
representing a Total Combined Investment of at least the Minimum Total Combined
Investment (excluding, in each case, Shares held by Co-Investment Vehicles that
constitute part of such Principal Investor Group); provided, further, that no
adjustment or modification to the term “Minimum Total Combined Investment” shall
cause any former Principal Investor Group to again become a Principal Investor
Group. Where this Agreement provides for the vote, consent or approval of any
Principal Investor Group, such vote, consent or approval shall be determined by
the Majority MDP Investors, the Majority PEP Investors, the Majority THL
Investors, the Majority TPG Investors, or the Majority SCG Investors, as the
case may be, except as otherwise specifically set forth herein.

“Principal Investor Majority” shall mean, with respect to a transaction between
the Company or one of its subsidiaries on the one hand and a Principal Investor
Group (or any member thereof) or one of its, or their, Affiliates on the other
(a “Group Related Affiliate”), (a) Principal Investor Groups that are not and
whose Affiliates are not Group Related Affiliates and who, in the aggregate,
hold a Majority in Interest of the Common Stock then held by all Principal
Investor Groups that are not and whose Affiliates are not a Group Related
Affiliate with respect to such transaction, or (b) if each Principal Investor
Group and/or an Affiliate of each Principal Investor Group is a Group Related
Affiliate with respect to such transaction, the Majority Principal Investors.

“Proceeds” shall have the meaning set forth in the Recitals.

“Proportionate Event” shall mean, at any time that immediately prior thereto
there is more than one Principal Investor Group, the consummation of any
transaction or series of related transactions (including pursuant to a
Recapitalization Transaction (as such term is defined in the Stockholders
Agreement)), whether or not the Company is a party thereto, that effects a
reduction (a “Proportionate Reduction Event”) or increase (a “Proportionate
Increase Event”) in the Total Combined Investment of the Principal Investor
Group’s holdings that, in the good faith determination of the Majority Principal
Investors (identified as of immediately prior to such consummation), is
substantially proportionate with respect to each such Principal Investor Group’s
holdings.

 

34



--------------------------------------------------------------------------------

“Proportionate Increase Event” shall have the meaning set forth in the
definition of Proportionate Event.

“Proportionate Reduction Event” shall have the meaning set forth in the
definition of Proportionate Event.

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Qualified Institutional Investors” shall mean (a) the MDP Investors, (b) the
PEP Investors, (c) the SCG Investors, (d) the THL Investors, (e) the TPG
Investors, and (h) the respective Affiliates of the foregoing Persons.

“Revolving Credit Facility” shall mean the Revolving Loans drawn under the
Existing Debt Documents, or any successor agreements thereto as approved by the
Board.

“SCG Investors” shall mean, as of any date, SCG Investments II, LLC and their
respective Permitted Transferees, in each case only if such Person is then a
Stockholder and holds any Shares.

“Securities Act” shall mean the Securities Act of 1933 and the rules promulgated
thereunder, as amended from time to time.

“Shares” shall mean (a) all shares of Stock held by a Principal Investor,
whenever issued, including all shares of Stock issued upon the exercise,
conversion or exchange of any Convertible Securities and (b) all Convertible
Securities held by a Principal Investor (treating such Convertible Securities as
a number of Shares equal to the number of Equivalent Shares represented by such
Convertible Securities for all purposes of this Agreement except as otherwise
specifically set forth herein).

“Strategic Investor” shall mean any (a) Person that is determined, in good
faith, by the Majority Principal Investors to be a potential strategic investor
in the Company or any of its subsidiaries and (b) any Affiliate and/or
co-investor of any such Person specified in clause (a).

“Strategic Investor Transaction” shall mean a transaction approved by the
Majority Principal Investors in which one or more classes of securities
(including Convertible Securities and rights therefore and debt securities)
issued by the Company or any of its direct or indirect subsidiaries are to be
issued to one or more Strategic Investors and/or required by the Majority
Principal Investors to be Sold by the Stockholders to one or more Strategic
Investors; provided, however, that (A) any such transaction shall be consummated
within twenty four (24) months after the Closing Date, and (B) the reduction in
the ownership of the Company or any of its subsidiaries resulting from such

 

35



--------------------------------------------------------------------------------

transaction shall be on a pro rata basis among all Stockholders (other than
(i) de minimis differences, (ii) if agreed by the Majority Principal Investors,
securities held by the management of the Company and its subsidiaries or any
other stockholder thereof which is not a Principal Investor being reduced, if at
all, on less than pro rata basis, and (iii) if such transaction is consummated
on or prior to September 30, 2008, the SCG Investors not being obligated to Sell
Shares resulting, after giving effect to such Strategic Investor Transaction, in
the SCG Investors, in the aggregate, holding Shares valued at an initial cost of
less than $250,000,000); provided, that each Principal Investor Group shall have
the right to determine the type and number of Shares and/or other securities
that shall be transferred by each member of its own Principal Investor Group to
satisfy its pro rata portion of the securities to be Sold in such transaction.

“Stock” shall mean the Common Stock and the Preferred Stock.

“Stockholders” shall have the meaning set forth in the Stockholders Agreement.

“Stockholders Agreement” shall have the meaning set forth in the Recitals.

“subsidiary” of any Person, means any corporation, partnership, joint venture or
other legal entity of which such Person (either above or through or together
with any other subsidiary), owns, directly or indirectly, more than 50% of the
stock or other equity interests, the holders of which are generally entitled to
vote for the election of the board of directors or other governing body of such
corporation or other legal entity.

“Televisa” means Grupo Televisa, S.A. and any Affiliate thereof.

“Third-Party Claim” shall have the meaning set forth in Section 9.9.

“THL” shall mean, as of any date, Thomas H. Lee Equity Fund VI, L.P., THL Equity
Fund VI Investors (Univision), L.P. and their respective Permitted Transferees,
in each case only if such Person is then a Stockholder and holds any Shares.

“THL Co-Investment Vehicles” shall mean, as of any date, THL Equity Fund VI
Intermediate Investors (Univision), L.P., THL Equity Fund VI Intermediate
Investors (Univision US), L.P., THL Equity Fund VI Investors (GS), LLC and their
respective successor entities, and any Affiliated Fund thereof if, in each case,
(i) substantially all of the equity thereof (including amounts paid for the
acquisition of any Convertible Securities to subscribe for, purchase or
otherwise acquire such equity) has not been contributed by the same investors,
partners and members as contributed to the equity of THL, (ii) such entity has
been formed for the main purpose of investing in the Company or any Affiliate
thereof, and (iii) such entity is a Stockholder and owns Shares. For the
avoidance of doubt, neither THL Equity Fund VI Investors (Univision), L.P. nor
any successor thereof shall be deemed to be a Co-Investment Vehicle for the
purposes of this Agreement.

 

36



--------------------------------------------------------------------------------

“THL Investors” shall mean, as of any date, THL, the THL Co-Investment Vehicles,
and their respective Permitted Transferees, in each case only if such Person is
then a Stockholder and holds any Shares.

“Total Combined Investment” means with respect to a Person or group of Persons
at any time, the number of shares of Common Stock then held by such Person or
group.

“TPG” shall mean, as of any date, TPG Umbrella IV, L.P., TPG Umbrella V, L.P.,
TPG Umbrella International IV, L.P., TPG Umbrella International V, L.P. and
their respective Permitted Transferees, in each case only if such Person is then
a Stockholder and holds any Shares.

“TPG Co-Investment Vehicles” shall mean, as of any date, TPG Umbrella
Co-Investment, L.P., TPG Umbrella International Co-Investment, L.P., and their
respective successor entities, and any Affiliated Fund thereof if, in each case,
(i) substantially all of the equity thereof (including amounts paid for the
acquisition of any Convertible Securities to subscribe for, purchase or
otherwise acquire such equity) has not been contributed by the same investors,
partners and members as contributed to the equity of TPG, (ii) such entity has
been formed for the main purpose of investing in the Company or any Affiliate
thereof, and (iii) such entity is a Stockholder and owns Shares. For the
avoidance of doubt, neither TPG Umbrella International IV, L.P., TPG Umbrella
International V, L.P. nor any successor thereof shall be deemed to be a
Co-Investment Vehicle for the purposes of this Agreement.

“TPG Investors” shall mean, as of any date, TPG, the TPG Co-Investment Vehicles,
and their respective Permitted Transferees, in each case only if such Person is
then a Stockholder and holds any Shares.

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares (or any voting or economic interest
therein) to any other Person, whether directly, indirectly, voluntarily,
involuntarily, by operation of law, pursuant to judicial process or otherwise.
For the avoidance of doubt, it shall constitute a “Transfer” subject to the
restrictions on Transfer contained or referenced in Section 3.1 if (i) a
transferee is not an individual, a trust or an estate, and the transferor or an
Affiliate thereof ceases to control such transferee or (ii) with respect to a
holder of Shares which was formed primarily for the purpose of holding Shares,
there is a Transfer of the equity interests of such holder other than to a
Permitted Transferee of such holder or of the party transferring the equity of
such holder. For the avoidance of doubt, a conversion of Class A-1 Stock to
Class A-2 Stock, and vice versa, and the conversion of Class L-1 Stock to Class
L-2 Stock, and vice versa, shall not be deemed as a Transfer.

“Univision” shall have the meaning set forth in the Preamble.

“Venevision” means Venevision International, Inc. and any Affiliate thereof.

 

37



--------------------------------------------------------------------------------

“Voting Principal Investor” and “Voting Principal Investor Group” means, as of
any time, Principal Investors then holding, alone or together with their
Affiliates, directly or indirectly, 5% or more of the voting equity of the
Company or Midco.

“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Stock.

“Withdrawing Holder” shall have the meaning set forth in Section 7.3.

 

9. MISCELLANEOUS.

9.1. Authority; Effect. Each party hereto represents and warrants to and agrees
with each other party that (a) the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound and
(b) this Agreement constitutes a legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms, except to
the extent that the enforcement of the rights and remedies created hereby is
subject to (i) bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting the rights and remedies of creditors generally
and (ii) general principles of equity. This Agreement does not, and shall not be
construed to, give rise to the creation of a partnership among any of the
parties hereto, or to constitute any of such parties members of a joint venture
or other association.

9.2. Notices. Any notices and other communications required or permitted in this
Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by facsimile, or (c) sent by overnight courier, in each case, addressed
as follows:

If to the Company, Midco or Opco, to it:

c/o Univision Communications Inc.

1999 Avenue of the Stars, Suite 3050

Los Angeles, California 90067

Facsimile No.: (310) 556-1526

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

50 Kennedy Plaza, 11th Floor

Providence, Rhode Island 02903

Facsimile No.: (401) 278-4701

Attention: David K. Duffell, Esq.

 

38



--------------------------------------------------------------------------------

if to a MDP Investor or to the MDP Principal Investor Group, to it:

c/o Madison Dearborn Partners

Three First National Plaza, suite 3800

Chicago, Illinois, 60602

Facsimile No.: (312) 895-1221

Attention: James N. Perry, Jr.

with a copy (which shall not constitute notice) to:

Three First National Plaza, suite 3800

Chicago, Illinois, 60602

Facsimile No.: (312) 895-1041

Attention: Mark Tresnowski, Esq.

if to a PEP Investor or to the PEP Principal Investor Group, to it:

c/o Providence Equity Partners Inc.

50 Kennedy Plaza, 18th Floor

Providence, Rhode Island 02903

Facsimile No.: (401) 751-1790

Attention: Jonathan M. Nelson

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

50 Kennedy Plaza, 11th Floor

Providence, Rhode Island 02903

Facsimile No.: (401) 278-4701

Attention: David K. Duffell, Esq.

If to a SCG Investor or to the SCG Principal Investor Group, to it:

c/o Saban Capital Group

10100 Santa Monica Boulevard

Los Angeles, California 90067

Facsimile No.: (310) 557-5100

Attention: Adam Chesnoff

with a copy (which shall not constitute notice) to:

10100 Santa Monica Boulevard

Suite 2600

Los Angeles, California 90067

Facsimile No.: (310) 557-5103

Attention: Niveen Tadros, Esq.

 

39



--------------------------------------------------------------------------------

If to a THL Investor or to the THL Principal Investor Group, to it:

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, Massachusetts 02110

Facsimile No.: (617) 227-3514

Attention: Scott Sperling

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

100 Federal Street, 34th Floor

Boston, Massachusetts 02110

Facsimile No.: (617) 772-8333

Attention: David P. Kreisler, Esq.

If to a TPG Investor or to the TPG Principal Investor Group, to it:

c/o Texas Pacific Group

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Facsimile No.: (817) 871-4010

Attention: Clive D. Bode

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Facsimile No.: (212) 225-3999

Attention: Paul L. Shim, Esq.

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date received if delivered by facsimile on a business day, or if not delivered
on a business day, on the, first business day thereafter and (z) two business
days after being sent by overnight courier. Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.

9.3. Binding Effect, Etc. Except for the Stockholders Agreement and the
Participation, Registration Rights and Coordination Agreement, this Agreement
constitutes the entire agreement of the parties with respect to its subject
matter,

 

40



--------------------------------------------------------------------------------

supersedes all prior or contemporaneous oral or written agreements or
discussions with respect to such subject matter and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and permitted assigns. Except as otherwise expressly
provided herein, no Principal Investor or other party hereto may assign any of
its respective rights or delegate any of its respective obligations under this
Agreement without the prior written consent of the other parties hereto, and any
attempted assignment or delegation in violation of the foregoing shall be null
and void.

9.4. Descriptive Heading. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.

9.5. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one instrument. A facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original.

9.6. Severability. In the event that any provision hereof, including the
consent, participation, governance and information rights granted to Principal
Investors pursuant to this Agreement, would, under applicable law, including
applicable Antitrust Laws and Federal Communications Laws, be invalid, unlawful
or unenforceable in any respect or cause the Company or any subsidiary thereof
to be in violation of applicable law or subject to a risk of material loss or
damage, such provision shall be construed by modifying or limiting such
provision so as to be valid and enforceable under and in compatible with
applicable law, including applicable Antitrust Laws and Federal Communications
Laws, and to avoid such risk to the Company. The provisions hereof are
severable, and in the event any provision hereof should be held invalid or
unenforceable in any respect, it shall not invalidate, render unenforceable or
otherwise affect any other provision hereof.

9.7. No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that certain of the Principal
Investors may be partnerships or limited liability companies, each party to this
Agreement covenants, agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any current or future director, officer,
employee, general or limited partner, member or manager of any Principal
Investor or of any partner, member, manager, Affiliate or assignee thereof, as
such, whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any current or future
officer, agent or employee of any Principal Investor or any current or future
member of any Principal Investor or any current or future director, officer,
employee, partner, member or manager of any Principal Investor or of any
Affiliate or assignee

 

41



--------------------------------------------------------------------------------

thereof, as such, for any obligation of any Principal Investor under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

9.8. Obligations of Company, Midco and Opco. Each of the Company, Midco and Opco
shall be jointly and severally liable for any obligation of any of the Company,
Midco or Opco pursuant to this Agreement.

9.9. Indemnity and Liability, Reimbursement. Each of the Company, Midco and
Opco, jointly and severally, will indemnify, exonerate and hold each of the
Principal Investors, and each of their respective partners, shareholders,
members, Affiliates, directors, officers, fiduciaries, managers, controlling
Persons, employees and agents and each of the partners, shareholders, members,
Affiliates, directors, officers, fiduciaries, managers, controlling Persons,
employees and agents of each of the foregoing (collectively, the “Indemnitees”)
free and harmless from and against any and all actions, causes of action, suits,
claims, liabilities, losses, damages and costs and out-of-pocket expenses in
connection therewith (including reasonable attorneys’ and accountants’ fees and
expenses) incurred by the Indemnitees or any of them before or after the date of
this Agreement (collectively, the “Indemnified Liabilities”), as a result of,
arising out of, or in any way relating to (i) this Agreement, the Merger
Agreement, the Merger or any other transactions contemplated by the Merger
Agreement, any transaction to which any of the Company, Midco or Opco is a party
or any other circumstances with respect to any of the Company, Midco or Opco
(other than any such Indemnified Liabilities to the extent such Indemnified
Liabilities arise out of (A) any breach of this Agreement, the Stockholders
Agreement or the Participation, Registration Rights and Coordination Agreement
by such Indemnitee or its affiliated or associated Indemnitees or other related
Persons or (B) any transaction entered into after the Closing or other
circumstances existing after the Closing with respect to which the interests of
such Indemnitee or its affiliated or associated Indemnitees were adverse to the
interests of any of the Company, Midco or Opco), (ii) operations of, or services
provided by any of the Indemnitees to, any of the Company, Midco or Opco, or any
of their Affiliates from time to time, (iii) the Principal Investor’s purchase
and/or ownership of Shares or any other equity security of the Company, Midco or
Opco, or (iv) any litigation to which any Indemnitee is made a party in its
capacity as a stockholder or owner of securities of the Company, Midco or Opco
(or party related thereto); provided that the foregoing indemnification rights
shall not be available in the event that any such Indemnified Liabilities arose
on account of such Indemnitee’s gross negligence or willful misconduct; and
further provided that, if and to the extent that the foregoing undertaking may
be unavailable or unenforceable for any reason, the Company, Midco or Opco will
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. For purposes
of this Section 9.9, none of the circumstances described in the limitations
contained in the two provisos in the immediately preceding sentence shall be
deemed to apply absent a final non-appealable judgment of a court of competent
jurisdiction to such effect, in which case to the extent any such limitation is

 

42



--------------------------------------------------------------------------------

so determined to apply to any Indemnitee as to any previously advanced indemnity
payments made by any of the Company, Midco or Opco, then such payments shall be
promptly repaid by such Indemnitee to the Company, Midco and Opco. The rights of
any Indemnitee to indemnification hereunder will be in addition to any other
rights any such Person may have under any other agreement or instrument
referenced above or any other agreement or instrument to which such Indemnitee
is or becomes a party or is or otherwise becomes a beneficiary or under law or
regulation. None of the Indemnitees shall in any event be liable to any of the
Company, Midco or Opco or any of their Affiliates for any act or omission
suffered or taken by such Indemnitee that does not constitute gross negligence
or willful misconduct. If all Principal Investor Groups are similarly situated
with respect to their interests in a matter that may be an Indemnified Liability
and that is not based on a Third-Party Claim, the Indemnitees may enforce their
rights pursuant to this Section 9.9 only with the consent of the Majority
Principal Investors (determined based on the Principal Investor Groups existing
at the time of the events giving rise to such claim for indemnification). A
“Third-Party Claim” means any (i) claim brought by a Person other than the
Company, Midco, Opco or any of their subsidiaries, a Principal Investor or any
Indemnitee and (ii) any derivative claim brought in the name of the Company,
Midco, Opco or any of their respective subsidiaries that is initiated by a
Person other than a Principal Investor or any Indemnitee. Each of the Company,
Midco and Opco, jointly and severally, also agrees to reimburse each Indemnitee
for any reasonable expenses incurred by such Indemnitee in connection with the
maintenance of its books and records, preparation of tax returns and delivery of
tax information to its partners or members in connection with the applicable
Principal Investor’s investment in the Company, Midco or Opco.

 

10. GOVERNING LAW.

10.1. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

10.2. Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise),

 

43



--------------------------------------------------------------------------------

inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof or thereof other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise. Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (a) above. Notwithstanding the foregoing, any party to
this Agreement may commence and maintain an action to enforce a judgment of any
of the above-named courts in any court of competent jurisdiction. Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by Delaware law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 9.2 hereof is reasonably calculated to give actual notice.

10.3. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WANES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 10.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.3 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

10.4. Exercise of Rights and Remedies. No delay of or omission in the exercise
of any power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

[Signature pages follow]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE COMPANY:     BROADCASTING MEDIA PARTNERS, INC.       By:  

*

      Name:         Title:     MIDCO:     BROADCAST MEDIA PARTNERS HOLDINGS,
INC.       By:  

*

      Name:         Title:     ACQUISITION SUB:     UMBRELLA ACQUISITION, INC.  
    By:  

*

      Name:         Title:    

--------------------------------------------------------------------------------

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

 

/s/ James C. Carlisle

Name:   James C. Carlisle Title:   Vice President

 

SIGNATURE PAGE TO PRINCIPAL INVESTORS AGREEMENT



--------------------------------------------------------------------------------

THE PRINCIPAL INVESTORS:

MDP INVESTORS

 

MADISON DEARBORN CAPITAL PARTNERS IV, L.P. By:   Madison Dearborn Partners IV,
L.P., its General Partner By:   Madison Dearborn Partners, LLC, its General
Partner By:  

*

Name:   James N. Perry, Jr. Its:   Managing Director MDCPIV INTERMEDIATE
(UMBRELLA), L.P. By:   Madison Dearborn Partners IV, L.P. its General Partner
By:   Madison Dearborn Partners, LLC, its General Partner By:  

*

Name:   James N. Perry, Jr. Its:   Managing Director MADISON DEARBORN CAPITAL
PARTNERS V-A, L.P. By:   Madison Dearborn Partners V-A&C, L.P., its General
Partner By:   Madison Dearborn Partners, LLC, its General Partner By:  

*

Name:   James N. Perry, Jr. Its:   Managing Director

 

SIGNATURE PAGE TO PRINCIPAL INVESTORS AGREEMENT



--------------------------------------------------------------------------------

MDCPV INTERMEDIATE (UMBRELLA), L.P.

By:   Madison Dearborn Partners V-A&C, L.P., its General Partner By:   Madison
Dearborn Partners, LLC, its General Partner By:  

*

Name:   James N. Perry, Jr. Its:   Managing Director MDCP FOREIGN CO-INVESTORS
(UMBRELLA), L.P. By:   Madison Dearborn Partners V-A&C, L.P., its General
Partner By:   Madison Dearborn Partners, LLC, its General Partner By:  

*

Name:   James N. Perry, Jr. Its:   Managing Director MDCP US CO-INVESTORS
(UMBRELLA), L.P. By:   Madison Dearborn Partners V-A&C, L.P., its General
Partner By:   Madison Dearborn Partners, LLC, its General Partner By:  

*

Name:   James N. Perry, Jr. Its:   Managing Director

--------------------------------------------------------------------------------

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*”under the heading of MDP INVESTORS:

 

 

/s/ James N. Perry, Jr.

Name:   James N. Perry, Jr. Title:   Managing Director

 

SIGNATURE PAGE TO PRINCIPAL INVESTORS AGREEMENT



--------------------------------------------------------------------------------

PEP INVESTORS

 

PROVIDENCE INVESTORS V (UNIVISION) L.P. By:   Providence Umbrella GP L.L.C., its
General Partner By:  

*

Name:   Mark Masiello Its:   Managing Director PROVIDENCE EQUITY PARTNERS V
(UMBRELLA US) L.P. By:   Providence Equity GP V L.P., its General Partner By:  
Providence Equity Partners V L.L.C., its General Partner By:  

*

Name:   Mark Masiello Its:   Managing Director PROVIDENCE INVESTORS VI
(UNIVISION) L.P. By:   Providence VI Umbrella GP L.L.C., its General Partner By:
 

*

Name:   Mark Masiello Its:   Managing Director PROVIDENCE EQUITY PARTNERS VI
(UMBRELLA US) L.P. By:   Providence Equity GP VI L.P., its General Partner By:  
Providence Equity Partners VI L.L.C., its General Partner By:  

*

Name:   Mark Masiello Its:   Managing Director

 

SIGNATURE PAGE TO PRINCIPAL INVESTORS AGREEMENT



--------------------------------------------------------------------------------

PROVIDENCE CO-INVESTORS (UNIVISION) L.P. By:   Providence Umbrella GP L.L.C.,
its General Partner By:  

*

Name:   Mark Masiello Its:   Managing Director PROVIDENCE CO-INVESTORS
(UNIVISION US) L.P. By:   Providence Umbrella GP L.L.C., its General Partner By:
 

*

Name:   Mark Masiello Its:   Managing Director

--------------------------------------------------------------------------------

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” under the heading of PEP INVESTORS:

 

 

/s/ Mark Masiello

Name:   Mark Masiello Title:   Managing Director

 

SIGNATURE PAGE TO PRINCIPAL INVESTORS AGREEMENT



--------------------------------------------------------------------------------

SCG INVESTMENTS II, LLC, a Delaware LLC By:  

/s/ Adam Chesnoff

Name:   Adam Chesnoff Title:   Manager

 

SIGNATURE PAGE TO PRINCIPAL INVESTORS AGREEMENT



--------------------------------------------------------------------------------

TPG INVESTORS

 

TPG UMBRELLA IV, L.P. By:   TPG Advisors IV, Inc., its General Partner By:  

*

Name:   Clive D. Bode Title:   Vice President TPG UMBRELLA V, L.P. By:   TPG
Advisors V, Inc., its General Partner By:  

*

Name:   Clive D. Bode Title:   Vice President TPG UMBRELLA INTERNATIONAL IV,
L.P. By:   TPG Advisors IV, Inc., its General Partner By:  

*

Name:   Clive D. Bode Title:   Vice President

 

SIGNATURE PAGE TO PRINCIPAL INVESTORS AGREEMENT



--------------------------------------------------------------------------------

TPG UMBRELLA INTERNATIONAL V, L.P. By:   TPG Advisors V, Inc., its General
Partner By:  

*

Name:   Clive D. Bode Title:   Vice President TPG UMBRELLA CO-INVESTMENT, L.P.
By:   TPG Advisors V, Inc., its General Partner By:  

*

Name:   Clive D. Bode Title:   Vice President TPG UMBRELLA INTERNATIONAL
CO-INVESTMENT, L.P. By:   TPG Advisors V, Inc., its General Partner By:  

*

Name:   Clive D. Bode Title:   Vice President

--------------------------------------------------------------------------------

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” under the heading of TPG INVESTORS:

 

By:  

/s/ Clive D. Bode

  Clive D. Bode

 

SIGNATURE PAGE TO PRINCIPAL INVESTORS AGREEMENT



--------------------------------------------------------------------------------

THL INVESTORS

 

THOMAS H. LEE EQUITY FUND VI, L.P. By:   THL Equity Advisors VI, LLC, its
General Partner By:   Thomas H. Lee Partners, L.P., its Sole Member By:   Thomas
H. Lee Advisors, LLC, its General Partner By:  

*

Name:   Scott Sparling Its:   Managing Director THL EQUITY FUND VI INVESTORS
(UNIVISION), L.P. By:   THL Equity Advisors VI, LLC, its General Partner By:  
Thomas H. Lee Partners, L.P., its Sole Member By:   Thomas H. Lee Advisors, LLC,
its General Partner By:  

*

Name:   Scott Sperling Its:   Managing Director THL EQUITY FUND VI INTERMEDIATE
INVESTORS (UNIVISION), L.P. By:   THL Equity Advisors VI, LLC, its general
partner By:   Thomas H. Lee Partners, L.P., its sole member By:   Thomas H. Lee
Advisors, LLC, its general partner By:  

*

Name:   Scott Sperling Its:   Managing Director

 

SIGNATURE PAGE TO PRINCIPAL INVESTORS AGREEMENT



--------------------------------------------------------------------------------

THL EQUITY FUND VI INTERMEDIATE
INVESTORS (UNIVISION US), L.P. By:   THL Equity Advisors VI, LLC, its General
Partner By:   Thomas H. Lee Partners, L.P., its Sole Member By:   Thomas H. Lee
Advisors, LLC, its General Partner By:  

*

Name:   Scott Sperling Its:   Managing Director THL EQUITY FUND VI INVESTORS
(GS), LLC By:   THL Equity Advisors VI, LLC, its Manager By:  

*

Name:   Scott Sperling Its:   Managing Director

--------------------------------------------------------------------------------

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” under the heading of THL INVESTORS:

 

By:  

/s/ Scott Sperling

Name:   Scott Sperling Its:   Managing Director

 

SIGNATURE PAGE TO PRINCIPAL INVESTORS AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

 

Stockholder Name

   Class A-1
Common Stock    Class A-2
Common Stock    Class L-1
Common Stock    Class L-2
Common Stock    Convertible
Securities    Preferred
Stock

MDP Investors

                 

Madison Dearborn Capital Partners IV, AIV L.P.

   1,504,710       167,190          420,235

MDCPV Intermediate (Umbrella), L.P.

   311,853       34,650          87,094

Madison Dearborn Capital Partners V-A, AIV L.P.

   1,672,753       185,861          467,165

MDCPIV Intermediate (Umbrella), L.P.

   638,181       70,909          178,231

MDCP US Co-Investors (Umbrella), L.P.

      567,677       63,075       158,541

MDCP Foreign Co-Investors (Umbrella), L.P.

      865,161       96,129       241,622                               Total MDP
Investors:    4,127,497    1,432,838    458,610    159,204       1,552,888

PEP Investors

                 

Providence Equity Partners V (Umbrella US) L.P.

   1,558,029       173,114          435,126

Providence Investors V (Univision) L.P.

   753,961       83,773          210,566

Providence Equity Partners VI (Umbrella US) L.P.

   893,713       99,301          249,596

Providence Investors VI (Univision) L.P.

   725,506       80,612          202,619

Providence Co-Investors (Univision US) L.P.

      215,511       23,946       60,188

Providence Co-Investors (Univision) L.P.

      1,413,617       157,069       394,794                               Total
PEP Investors:    3,931,209    1,629,128    436,800    181,015       1,552,889

SCG Investors

                 

SCG Investments II, LLC

   2,077,244       230,805          580,131



--------------------------------------------------------------------------------

Stockholder Name

   Class A-1
Common Stock    Class A-2
Common Stock    Class L-1
Common Stock    Class L-2
Common Stock    Convertible
Securities    Preferred
Stock

TPG Investors

                 

TPG Umbrella IV, L.P.

   1,287,683       143,076          359,623

TPG Umbrella International IV, L.P.

   694,023       77,114          193,826

TPG Umbrella V, L.P.

   2,015,670       223,963          562,935

TPG Umbrella International V, L.P.

   1,513,243       168,138          422,618

TPG Umbrella Co-Investment, L.P.

      112,132       12,459       31,316

TPG Umbrella International Co-Investment, L.P.

      416,498       46,278       116,319                               Total TPG
Investors:    5,510,619    528,630    612,291    58,737       1,686,637

THL Investors

                 

Thomas H. Lee Equity Fund VI, L.P.

   1,674,648       186,072          467,695

THL Equity Fund VI Investors (Univision), L.P.

   1,297,911       144,212          362,480

THL Equity Fund VI Intermediate Investors (Univision US), L.P.

      591,924       65,769       165,312

THL Equity Fund VI Intermediate Investors (Univision), L.P.

      1,978,608       219,845       552,584

THL Equity Fund VI Investors (GS), LLC

      17,245       1,916       4,816                               Total THL
Investors:    2,972,559    2,587,777    330,284    287,530       1,552,887



--------------------------------------------------------------------------------

Exhibit 4.4

Broadcasting Media Partners Inc.

Guidelines and Procedures for Disclosure of

Confidential Information to Conflicted Principal Investors

The Board of Directors of Broadcasting Media Partners, Inc., upon consultation
with the Company’s competition counsel, may adopt an Antitrust Compliance
Statement (the “Compliance Statement”) with respect to Broadcasting Media
Partners, Inc. and its subsidiaries (collectively, the “Company”). The
Compliance Statement shall set out the basic antitrust legal principles that
arise from the fact that certain Principal Investors hold, or may in the future
hold, ownership interests in the Company along with ownership interests in other
companies that may be competitors of the Company, including (i) restrictions on
a Principal Investor’s ability to affect Company decisions regarding
competitively sensitive initiatives; and (ii) restrictions on the provision of
competitively sensitive information to Principal Investors with conflicting
interests.

The Company and its principal equity owners have entered into a Principal
Investors Agreement dated as of March 29, 2007 (the “PIA”) pursuant to which
they have agreed to establish guidelines and procedures for the withholding of
Confidential Information from Conflicted Principal Investors in order to assure
compliance with the Compliance Statement, when adopted, and Antitrust Laws.
Capitalized terms used herein and not otherwise defined have the meanings given
such terms in the PIA.

(1) Disclosure of Interests. Each Principal Investor will keep the Company’s
Chief Executive Officer, President, Chief Financial Officer and General Counsel
(“Senior Management”) promptly and fully informed as to its investments in any
Competitor or Person that is reasonably likely to become a Competitor (an
“Identified Company”). With respect to each Identified Company, the Principal
Investor will disclose all information reasonably needed by Senior Management to
evaluate whether specific Confidential Information should be withheld from such
Principal Investor in view of its relationship with the Identified Company,
including its ownership percentage in the Identified Company (and whether voting
or non-voting), the number of directors (and observers) on the Identified
Company’s Board (and its committees) that represent such Principal Investor (or
any Affiliate hereof), the names of its board members and observers, and the
Identified Company’s products and/or services that compete or are reasonably
likely to compete with any product or service of the Company (for illustration
purposes only, music distribution, Internet portals, radio broadcasting and
television broadcasting, whether or not in the same format (for illustration
purposes only, Hispanic or English)) in a given geographic area. Each Principal
Investor also will promptly inform the Senior Management upon entering into a
definitive and binding agreement (to



--------------------------------------------------------------------------------

the extent such agreement is in effect) to acquire, or invest in, any
Competitor. Each Principal Investor also will promptly advise the Senior
Management whenever it is engaged in discussion or negotiations for the
acquisition of, or investment in, an Acquisition Target (including by way of
executing confidentiality agreements, letters of intent or similar agreements).
All non public information provided by Principal Investors to Senior Management
shall be held in strict confidence and shall be used only to assist in
evaluating whether certain Confidential Information will be withheld from a
Principal Investor in accordance with paragraph 2 below.

(2) Senior Management Review. Prior to the delivery to any Principal Investor
(or any Affiliate hereof) of any Confidential Information, the Senior
Management, in consultation with the competition counsel and other advisors,
will make a good faith determination as to whether all or any portion of such
Confidential Information should be withheld from such Principal Investor (and
its Affiliates) (the “Withheld Information”) because such Principal Investor has
a conflict of interest with respect to such Confidential Information or the
disclosure thereof would present a risk of violating the Compliance Statement,
when adopted, or Antitrust Laws. In the event of uncertainty as to whether any
particular Confidential Information should be classified as Withheld
Information, the Senior Management should consult with the Company’s outside
competition counsel to assure the Company complies with the Compliance
Statement, when adopted, and Antitrust Laws. Senior Management also should
discuss with competition counsel any practical methods to limit the amount of
Withheld Information (e.g., by consolidating information on any single
competitive market with a broad group of markets that are not competitive vis a
vis such Conflicted Principal Investor), with the objective of providing as much
meaningful Confidential Information to Conflicted Principal Investors as is
practical under the circumstances and does not present a risk of violating or
the appearance of violating Antitrust Laws. .

(3) Principal Investors Override. The Principal Investors who are not Conflicted
Principal Investors with respect to any particular Withheld Information, by
unanimous vote, may in their sole discretion and in consultation with
competition counsel, direct the release of all or any portion of the Withheld
Information.

(4) Inadvertent Disclosure. If a Principal Investor receives any Confidential
Information as to which it is a Conflicted Principal Investor, such Information
shall not be divulged to a Competitor or any of its personnel monitoring an
investment in, or serving as a director (or observer) on the board of directors
(or any committee thereof) of a Competitor or be used by such Principal Investor
for any purpose that would present a risk of violating the Compliance Statement,
when adopted, or Antitrust Laws. Such Principal Investor shall have a duty to
promptly return all copies of such inadvertently produced Confidential
Information upon learning of its inadvertent disclosure, and shall have a duty
to advise Senior Management of all Persons to whom such Confidential Information
was disseminated and shall use its best efforts to obtain the return or
destruction of such Confidential Information.

 



--------------------------------------------------------------------------------

(5) Participation in Meetings of the Board and its Committees. Representatives
of Principal Investors serving as directors on the Board or any committee
thereof or as Board Observers shall not participate in any portion of a meeting
of the Board or any of its committees during which there will be discussed
Confidential Information as to which such Principal Investor is a Conflicted
Principal Investor, and shall recuse themselves, or be recused as described
herein, from such portions of such meetings. In the event of a disagreement as
to whether recusal from a meeting is required, the majority of the
representatives on the Board (or the applicable committee) appointed by the
Principal Investors who are not Conflicted Principal Investors with respect to
the Confidential Information to be discussed shall make a good faith
determination as to whether recusal is required. The Principal Investors, will
use good faith efforts to conduct meetings of the Board (and its committees) in
a manner that limits the amount of time representatives of Conflicted Principal
Investors are required to be recused from the meetings.

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page 1.   EFFECTIVENESS; DEFINITIONS    2   1.1.    Closing    2  
1.2.    Definitions    2 2.   Consent Rights    2   2.1.    Actions that Require
Principal Investor Approval    2   2.2.    Actions that Require Board Approval
   8   2.3.    Other Restricted Actions    10   2.4.    Board of Directors    13
  2.5.    Committees of the Board    16   2.6.    Midco and Opco’s Directors and
Managers    17   2.7.    Further Assurances    17   2.8.    Post-Initial Public
Offering Governance    18   2.9.    Period    18   2.10.    Proxies    18 3.  
TRANSFER RESTRICTIONS    18   3.1.    Permitted Transferees    18   3.2.   
Transfer Between Principal Investor Groups    19 4.   COVENANTS    19   4.1.   
Annual Budget    19   4.2.    Directors’ and Officers’ Insurance    19   4.3.   
Expenses    20 5.   REMEDIES    20   5.1.    General    20 6.   LEGENDS    20  
6.1.    Restrictive Legend    20   6.2.    Stop Transfer Instruction    21  
6.3.    Transfer of Common Stock    21 7.   AMENDMENT, TERMINATION, ETC    21  
7.1.    Oral Modifications    21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   7.2.    Written Modifications    22   7.3.    Withdrawal
from Agreement    22   7.4.    Termination; Effect of Termination    22 8.  
DEFINITIONS    24   8.1.    Certain Matters of Construction    24   8.2.   
Definitions    25 9.   MISCELLANEOUS    38   9.1.    Authority; Effect    38  
9.2.    Notices    40   9.3.    Binding Effect, Etc    41   9.4.    Descriptive
Heading    41   9.5.    Counterparts    41   9.6.    Severability    41   9.7.
   No Recourse    42   9.8.    Obligations of Company, Midco and Opco    42  
9.9.    Indemnity and Liability, Reimbursement    43 10.   GOVERNING LAW    43  
10.1.    Governing Law    43   10.2.    Consent to Jurisdiction    43   10.3.   
WAIVER OF JURY TRIAL    44   10.4.    Exercise of Rights and Remedies    44